[purchaseagreementfor8kfi001.jpg]
Execution Version $300,000,000 TOWNSQUARE MEDIA, INC. 6.500% SENIOR NOTES DUE
2023 PURCHASE AGREEMENT March 24, 2015 MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED As Representative of the Initial Purchasers c/o Merrill Lynch,
Pierce, Fenner & Smith Incorporated One Bryant Park New York, New York 10036
Ladies and Gentlemen: Introductory. Townsquare Media, Inc., a Delaware
corporation (the “Issuer”), proposes to issue and sell to Merrill Lynch, Pierce,
Fenner & Smith Incorporated (“Merrill Lynch”) and the other several Initial
Purchasers named in Schedule I (the “Initial Purchasers”), acting sever- ally
and not jointly, the respective amounts set forth in such Schedule I of
$300,000,000 aggre- gate principal amount of the Issuer’s 6.500% Senior Notes
due 2023 (the “Notes”). Merrill Lynch has agreed to act as the representative of
the several Initial Purchasers (the “Representa- tive”) in connection with the
offering and sale of the Notes. References to the “Guarantors” refer to each
entity set forth on Schedule II attached hereto (each a “Guarantor” and,
collectively, the “Guarantors”). The Notes are to be issued pursuant to an
indenture (the “Indenture”) to be entered into among the Issuer and Wilmington
Trust, National Association, as trustee (the “Trustee”). The Notes will be
issued in book-entry form in the name of Cede & Company as nominee of the De-
pository Trust Company (the “Depositary”) pursuant to a letter of
representations dated on or before the Closing Date (as defined in Section 2
hereof) (the “DTC Agreement”), among the Issuer, the Trustee and the Depositary.
The payment of principal, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed on a senior unsecured basis, jointly and
severally by (i) the Guaran- tors and (ii) any subsidiary of the Issuer formed
or acquired after the Closing Date that executes an additional guarantee in
accordance with the terms of the Indenture, and their respective suc- cessors
and assigns pursuant to their guarantees (the “Guarantees” and, together with
the Notes, the “Securities”). As used herein, the terms “Notes” shall include
the Guarantees attached there- to, unless the context otherwise requires. This
Agreement is to confirm the agreement concern- ing the purchase of the Notes
from the Issuer by the Initial Purchasers.



--------------------------------------------------------------------------------



 
[purchaseagreementfor8kfi002.jpg]
2 The issuance and sale of the Notes, the issuance of the Guarantees, the entry
by the Issuer and the Guarantors into the new senior secured credit facilities
(the “Senior Secured Facili- ties”), the initial extensions of credit
thereunder, if any, on the Closing Date, the repayment of certain borrowings
under the Issuer’s existing credit facilities as described in the Pricing
Disclo- sure Package (as defined below), the repayment of the principal,
interest and premium, if any, outstanding on the 9.00% Senior Notes due 2019
issued by Townsquare Radio, LLC and Townsquare Radio, Inc., two wholly-owned
subsidiaries of the Issuer (the “Existing Notes”) and the payment of transaction
costs are referred to herein collectively, as the “Transactions.” The term
“Transaction Documents” refers to this Agreement, the Notes, the Indenture and
the Guarantees. The Issuer understands that the Initial Purchasers propose to
make an offering of the Notes on the terms and in the manner set forth herein
and in the Pricing Disclosure Package (as defined below) and agrees that the
Initial Purchasers may resell, subject to the conditions set forth herein, all
or a portion of the Notes to purchasers (the “Subsequent Purchasers”) on the
terms set forth in the Pricing Disclosure Package (the first time when sales of
the Notes are made is referred to as the “Time of Sale”). The Notes are to be
offered and sold to or through the Ini- tial Purchasers without being registered
with the Securities and Exchange Commission (the “Commission”) under the
Securities Act of 1933, as amended, (the “Securities Act,” which term, as used
herein, includes the rules and regulations of the Commission promulgated
thereun- der), in reliance upon exemptions therefrom. Pursuant to the terms of
the Securities and the In- denture, investors who acquire Notes shall be deemed
to have agreed that Securities may only be resold or otherwise transferred,
after the date hereof, if such Notes are registered for sale under the
Securities Act or if an exemption from the registration requirements of the
Securities Act is available (including the exemptions afforded by Rule 144A
under the Securities Act (“Rule 144A”) or Regulation S under the Securities Act
(“Regulation S”)). The Issuer has prepared and delivered to each Initial
Purchaser copies of a Preliminary Offering Memorandum, dated March 23, 2015 (the
“Preliminary Offering Memorandum”), and has prepared and delivered to each
Initial Purchaser copies of a Pricing Supplement, dated March 24, 2015 (the
“Pricing Supplement”), describing the terms of the Notes, each for use by such
Initial Purchaser in connection with its solicitation of offers to purchase the
Notes. The Preliminary Offering Memorandum and the Pricing Supplement are herein
referred to as the “Pricing Disclosure Package.” Promptly after this Agreement
is executed and delivered, the Issuer will prepare and deliver to each Initial
Purchaser a final offering memorandum dated the date hereof (the “Final Offering
Memorandum”). All references herein to the terms “Pricing Disclosure Package”
and “Final Offering Memorandum” shall be deemed to mean and include all
information filed under the Securities Exchange Act of 1934, as amended, (the
“Exchange Act,” which term, as used herein, includes the rules and regulations
of the Commission promulgated thereunder) prior to the Time of Sale and
incorporated by reference in the Pricing Disclosure Package (including the
Preliminary Of- fering Memorandum) or the Final Offering Memorandum (as the case
may be), and all refer- ences herein to the terms “amend,” “amendment” or
“supplement” with respect to the Final Offering Memorandum shall be deemed to
mean and include all information filed under the Ex- change Act after the Time
of Sale and incorporated by reference in the Final Offering Memoran- dum.



--------------------------------------------------------------------------------



 
[purchaseagreementfor8kfi003.jpg]
3 The Issuer hereby confirms its agreement with the Initial Purchasers as
follows: SECTION 1. Representations and Warranties. The Issuer and each
Guarantor, jointly and severally, hereby represent, warrant and covenant to each
Initial Purchaser that, as of the date hereof and as of the Closing Date
(references in this Section 1 to the “Offering Memo- randum” are to (x) the
Pricing Disclosure Package in the case of representations and warranties made as
of the date hereof and (y) the Final Offering Memorandum in the case of
representations and warranties made as of the Closing Date): (a) No Registration
Required. Subject to compliance by the Initial Purchas- ers with the
representations and warranties set forth in Section 2 hereof and with the pro-
cedures set forth in Section 7 hereof, it is not necessary in connection with
the offer, sale and delivery of the Notes to the Initial Purchasers and to each
Subsequent Purchaser in the manner contemplated by this Agreement and the
Offering Memorandum to register the Notes under the Securities Act or to qualify
the Indenture under the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act,” which term, as used herein, in- cludes the rules and regulations
of the Commission promulgated thereunder). (b) No Integration of Offerings or
General Solicitation. None of the Issu- er, its affiliates (as such term is
defined in Rule 501 under the Securities Act) (each, an “Affiliate”) or any
person acting on its or any of their behalf (other than the Initial Pur-
chasers, as to whom the Issuer makes no representation or warranty) has,
directly or indi- rectly, solicited any offer to buy or offered to sell, or
will, directly or indirectly, solicit any offer to buy or offer to sell, in the
United States or to any United States citizen or res- ident, any security which
is or would be integrated with the sale of the Notes in a manner that would
require the Notes to be registered under the Securities Act. None of the Issu-
er, its Affiliates or any person acting on its or any of their behalf (other
than the Initial Purchasers, as to whom the Issuer makes no representation or
warranty) has engaged or will engage, in connection with the offering of the
Securities, in any form of general so- licitation or general advertising within
the meaning of Rule 502 of Regulation D under the Securities Act (“Rule 502”).
With respect to those Notes sold in reliance upon Regu- lation S, (i) none of
the Issuer, its Affiliates or any person acting on its or any of their be- half
(other than the Initial Purchasers, as to whom the Issuer makes no
representation or warranty) has engaged or will engage in any directed selling
efforts within the meaning of Regulation S and (ii) each of the Issuer, its
Affiliates and any person acting on its or any of their behalf (other than the
Initial Purchasers, as to whom the Issuer makes no rep- resentation or warranty)
has complied and will comply with the offering restrictions set forth in
Regulation S. (c) Eligibility for Resale under Rule 144A. The Securities are
eligible for resale pursuant to Rule 144A and will not be, at the Closing Date,
of the same class as se- curities listed on a national securities exchange
registered under Section 6 of the Ex- change Act or quoted in a U.S. automated
interdealer quotation system. (d) The Pricing Disclosure Package and Offering
Memorandum. Neither the Pricing Disclosure Package, as of the Time of Sale, nor
the Final Offering Memoran- dum, as of its date or (as amended or supplemented
in accordance with Section 3(a), as



--------------------------------------------------------------------------------



 
[purchaseagreementfor8kfi004.jpg]
4 applicable) as of the Closing Date, contains or represents an untrue statement
of a materi- al fact or omits to state a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that this representation, warranty and
agreement shall not apply to statements in or omis- sions from the Pricing
Disclosure Package, the Final Offering Memorandum or any amendment or supplement
thereto made in reliance upon and in conformity with infor- mation furnished to
the Issuer in writing by any Initial Purchaser through the Representa- tive
expressly for use in the Pricing Disclosure Package, the Final Offering
Memorandum or amendment or supplement thereto, as the case may be. The Pricing
Disclosure Pack- age contains, and the Final Offering Memorandum will contain,
all the information speci- fied in, and meeting the requirements of, Rule
144A(d)(4). (e) Company Additional Written Communications. The Issuer has not
prepared, made, used, authorized, approved or distributed and will not prepare,
make, use, authorize, approve or distribute any written communication that
constitutes an offer to sell or solicitation of an offer to buy the Securities
other than (i) the Pricing Disclosure Package, (ii) the Final Offering
Memorandum and (iii) any electronic road show or other written communications,
in each case used in accordance with Section 3(a). Each such communication by
the Issuer or its agents and representatives pursuant to clause (iii) of the
preceding sentence (each, a “Company Additional Written Communication”), when
taken together with the Pricing Disclosure Package, did not as of the Time of
Sale, and at the Closing Date will not, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that this represen- tation, warranty and
agreement shall not apply to statements in or omissions from each such Company
Additional Written Communication made in reliance upon and in con- formity with
information furnished to the Issuer in writing by any Initial Purchaser through
the Representative expressly for use in any Company Additional Written Com-
munication. (f) Incorporated Documents. The documents incorporated or deemed to
be incorporated by reference in the Offering Memorandum at the time they were or
hereafter are filed with the Commission (collectively, the “Incorporated
Documents”) complied and will comply in all material respects with the
requirements of the Exchange Act. Each such Incorporated Document, when taken
together with the Pricing Disclosure Package, did not as of the Time of Sale,
and at the Closing Date will not, contain any untrue state- ment of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. (g) The Purchase Agreement. This Agreement has been duly authorized,
executed and delivered by the Issuer and the Guarantors. (h) DTC Agreement. The
DTC Agreement has been duly authorized and, on the Closing Date, will have been
duly executed and delivered by the Issuer.



--------------------------------------------------------------------------------



 
[purchaseagreementfor8kfi005.jpg]
5 (i) Authorization of the Notes and the Guarantees. The Notes to be pur- chased
by the Initial Purchasers from the Issuer will on the Closing Date be in the
form contemplated by the Indenture, have been duly authorized for issuance and
sale pursuant to this Agreement and the Indenture and, at the Closing Date, will
have been duly execut- ed by the Issuer and, when authenticated in the manner
provided for in the Indenture and delivered against payment of the purchase
price therefor, will constitute valid and binding obligations of the Issuer,
enforceable in accordance with their terms, except as the en- forcement thereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles and will be entitled to the benefits of the
Indenture. The Guarantees of the Notes on the Closing Date will be in the forms
contemplated by the In- denture and have been duly authorized for issuance
pursuant to this Agreement and the Indenture; the Guarantees of the Notes, at
the Closing Date, will have been duly executed by each of the Guarantors and,
when the Notes have been authenticated in the manner provided for in the
Indenture and issued and delivered against payment of the purchase price
therefor, the Guarantees of the Notes will constitute valid and binding
agreements of the Guarantors, in each case, enforceable in accordance with their
terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratori- um or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles and will be entitled to the benefits of the Indenture. (j)
Authorization of the Indenture. The Indenture has been duly authorized by the
Issuer and the Guarantors and, at the Closing Date, will have been duly executed
and delivered by the Issuer and the Guarantors and will constitute a valid and
binding agreement of the Issuer and the Guarantors, enforceable against the
Issuer and the Guar- antors in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles. (k) Description of the
Transaction Documents. The Transaction Docu- ments will conform in all material
respects to the respective statements relating thereto contained in the Offering
Memorandum. (l) No Material Adverse Change. Except as otherwise disclosed in the
Of- fering Memorandum (exclusive of any amendment or supplement thereto),
subsequent to the respective dates as of which information is given in the
Offering Memorandum (ex- clusive of any amendment or supplement thereto): (i)
there has been no material adverse change, or any development that could
reasonably be expected to result in a material ad- verse change, in the
condition, financial or otherwise, or in the business or operations, whether or
not arising from transactions in the ordinary course of business, of the Issuer
and its subsidiaries, taken as a whole (any such change is called a “Material
Adverse Change”) and (ii) the Issuer and its subsidiaries, considered as one
entity, have not in- curred any liability or obligation, indirect, direct or
contingent, not in the ordinary course of business nor entered into any material
transaction or agreement not in the ordinary course of business, in each case,
material to the Issuer and its subsidiaries, taken as a whole.



--------------------------------------------------------------------------------



 
[purchaseagreementfor8kfi006.jpg]
6 (m) Independent Accountants. McGladrey LLP, which expressed its opinion with
respect to the financial statements (which term as used in this Agreement
includes the related notes thereto) and supporting schedules included in the
Offering Memoran- dum, is an independent registered public accounting firm
within the meaning of the Secu- rities Act, the Exchange Act and the rules of
the Public Company Accounting Oversight Board, and any non-audit services
provided by McGladrey LLP to the Issuer or any of the Guarantors have been
approved by the Audit Committees of the Boards of Directors of the Issuer, or
the Guarantors, as applicable. (n) Preparation of the Financial Statements. The
financial statements, to- gether with the related schedules and notes, included
in the Offering Memorandum pre- sent fairly in all material respects the
consolidated financial position of the entities to which they relate as of and
at the dates indicated and the results of their operations and cash flows for
the periods specified. Such financial statements have been prepared in
conformity with generally accepted accounting principles as applied in the
United States (“GAAP”) applied on a consistent basis throughout the periods
involved, except as may be expressly stated in the related notes thereto and
except for the separate financial state- ments of the Guarantor subsidiaries as
required by Rule 3-10 of Regulation S-X under the Securities Act (“Regulation
S-X”), in accordance with the requirements of Regulation S- X. The financial
data set forth in the Offering Memorandum under the caption “Sum- mary—Summary
Historical Consolidated Financial Information” fairly present the in- formation
set forth therein on a basis consistent with that of the audited financial
state- ments contained in the Offering Memorandum. The statistical and
market-related data and forward-looking statements included in the Offering
Memorandum are based on or derived from sources that the Issuer and its
subsidiaries believe to be reliable and accu- rate in all material respects and
represent their good faith estimates that are made on the basis of data derived
from such sources. The interactive data in eXtensible Business Re- porting
Language included or incorporated by reference in the Offering Memorandum and
the Pricing Disclosure Package fairly present the information called for in all
materi- al respects and have been prepared in accordance with the Commission's
rules and guide- lines applicable thereto. (o) Incorporation and Good Standing
of the Issuer and its Subsidiaries. Each of the Issuer, the Guarantors and their
respective subsidiaries has been duly incor- porated, organized or formed, as
applicable, and is validly existing as a corporation, lim- ited partnership or
limited liability company, as applicable, in good standing under the laws of the
jurisdiction of its incorporation or formation, as applicable, and has
corporate, partnership or limited liability company, as applicable, power and
authority (i) to own, lease and operate its properties and to conduct its
business as described in the Offering Memorandum, except where the failure to do
so, be in good standing or to possess the power and authority, as the case may
be, would not reasonably be expected to result in a Material Adverse Change and
(ii) in the case of the Issuer and the Guarantors, to enter in- to and perform
its obligations under each of the Transaction Documents to which it is a party.
Each of the Issuer, the Guarantors and their respective subsidiaries is duly
quali- fied as a foreign corporation, limited partnership or limited liability
company, as applica- ble, to transact business and is in good standing or
equivalent status in each jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of



--------------------------------------------------------------------------------



 
[purchaseagreementfor8kfi007.jpg]
7 property or the conduct of business, except for such jurisdictions where the
failure to so qualify or to be in good standing would not, individually or in
the aggregate, result in a Material Adverse Change. All of the issued and
outstanding capital stock or other own- ership interest of each subsidiary has
been duly authorized and validly issued, is fully paid and, with respect to the
capital stock of any corporation, nonassessable, and is owned by the Issuer, as
the case may be, directly or through subsidiaries, free and clear of any
security interest, mortgage, pledge, lien, encumbrance or claim, except as
disclosed in the Offering Memorandum. (p) Capitalization and Other Capital Stock
Matters. At December 31, 2014, on a consolidated basis, after giving pro forma
effect to the issuance and sale of the Securities pursuant hereto, the Issuer
would have an authorized and outstanding capitali- zation as set forth in the
Offering Memorandum under the caption “Capitalization” (other than for
subsequent issuances of capital stock, if any, pursuant to employee benefit
plans described in the Offering Memorandum or upon exercise of outstanding
options or war- rants described in the Offering Memorandum). The Company does
not own or control, directly or indirectly, any corporation, association or
other entity other than the subsidiar- ies listed in Exhibit B hereto. (q)
Non-Contravention of Existing Instruments; No Further Authoriza- tions or
Approvals Required. Neither the Issuer nor any of its subsidiaries is (i) in
vio- lation of its charter, bylaws or other similar constitutive document or
(ii) in default (or, with the giving of notice or lapse of time, would be in
default) (“Default”) under any in- denture, mortgage, loan or credit agreement,
note, contract, franchise, lease or other in- strument to which the Issuer or
any of its subsidiaries is a party or by which it or any of them may be bound,
or to which any of the property or assets of the Issuer or any of its
subsidiaries is subject (each, an “Existing Instrument”), except, in the case of
clause (ii) above, for such Defaults as would not, individually or in the
aggregate, result in a Materi- al Adverse Change. The execution, delivery and
performance of the Transaction Docu- ments by the Issuer and the Guarantors
party thereto, and the issuance and delivery of the Notes, and consummation of
the transactions contemplated hereby and thereby and by the Offering Memorandum
(i) have been duly authorized by all necessary corporate action and will not
result in any violation of the provisions of the charter, bylaws or other con-
stitutive document of the Issuer or any of its subsidiaries, (ii) will not
conflict with or constitute a breach of, or Default or a Debt Repayment
Triggering Event (as defined be- low) under, or result in the creation or
imposition of any lien, charge or encumbrance up- on any property or assets of
the Issuer or any of its subsidiaries pursuant to, or require the consent of any
other party to, any Existing Instrument, except for such conflicts, breach- es,
Defaults, liens, charges or encumbrances as would not, individually or in the
aggre- gate, result in a Material Adverse Change or as permitted under the
Indenture and (iii) will not result in any violation of any law, administrative
regulation or administrative or court decree applicable to the Issuer or any of
its subsidiaries, the violation of which would result in a Material Adverse
Change. No consent, approval, authorization or other order of, or registration
or filing with, any court or other governmental or regulatory au- thority or
agency is required (including, without limitation, under the Communications Act
of 1934, as amended (the “Communications Act”) and the rules and regulations of
the Federal Communications Commission (the “FCC”) (all such statutes, laws,
rules and



--------------------------------------------------------------------------------



 
[purchaseagreementfor8kfi008.jpg]
8 regulations, including the Communications Act, the “Communications Laws”)),
judg- ment, order or decree of any court, regulatory body, administrative agency
(including, without limitation, the FCC) for the execution, delivery and
performance of the Transac- tion Documents by the Issuer and the Guarantors to
the extent a party thereto, or the issu- ance and delivery of the Notes, or
consummation of the transactions contemplated hereby and thereby and by the
Offering Memorandum, except (i) such as have been obtained or made by the Issuer
(ii) as may be required by the securities laws of the several states of the
United States or provinces of Canada, or (iii) to the extent the failure to
obtain any such consent, approval, authorization or other order of, or
registration or filing could not reasonably be expected to have a Material
Adverse Change; provided however, certain Transaction Documents must be filed
with the FCC within thirty days of execution. As used herein, a “Debt Repayment
Triggering Event” means any event or condition which gives, or with the giving
of notice or lapse of time would give, the holder of any note, debenture or
other evidence of indebtedness (or any person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a portion
of such indebtedness by the Issuer or any of its subsidiaries. (r) No Material
Actions or Proceedings. There are no legal or governmen- tal actions, suits or
proceedings pending or, to the best of the Issuer’s knowledge, threat- ened (i)
against or affecting the Issuer or any of its subsidiaries or (ii) which has as
the subject thereof any property owned or leased by the Issuer or any of its
subsidiaries and, in each case, any such action, suit or proceeding, is
reasonably likely to result in a Mate- rial Adverse Change or seeks to enjoin
the consummation of the transactions contemplat- ed by this Agreement. Except as
would not result in a Material Adverse Change, no ma- terial labor dispute with
the employees of the Issuer or any of its subsidiaries, or with the employees of
any principal supplier of the Issuer, exists or, to the best of the Issuer’s
knowledge, is threatened or imminent. (s) Intellectual Property Rights. The
Issuer and its subsidiaries own or pos- sess sufficient trademarks, trade names,
patent rights, copyrights, licenses, approvals, trade secrets and other similar
rights (collectively, “Intellectual Property Rights”) rea- sonably necessary to
conduct their businesses as now conducted; and the expected expira- tion of any
of such Intellectual Property Rights would not result in a Material Adverse
Change. Neither the Issuer nor any of its subsidiaries has received any notice
of in- fringement or conflict with asserted Intellectual Property Rights of
others, which in- fringement or conflict would result in a Material Adverse
Change. (t) FCC Matters. (i) Except as disclosed in the Pricing Disclosure
Package and Final Offering Memorandum, the Issuer and each of its subsidiaries
hold all material FCC permits, li- censes, authorizations and approvals for its
broadcast stations (collectively, the “FCC Authorizations”) that are necessary
to conduct their respective businesses in the manner in which they are currently
being conducted as described in the Pricing Disclosure Pack- age and Final
Offering Memorandum; the FCC Authorizations are in full force and ef- fect; the
operations of the stations owned or operated by the Issuer and any of its
subsidi- aries (the “Stations”) are in compliance with the Communications Laws;
and all reports



--------------------------------------------------------------------------------



 
[purchaseagreementfor8kfi009.jpg]
9 and documents that are required by the Communications Laws to be filed with
respect to the ownership, management or operation of the Stations have been duly
and timely filed, except, in each case, as would not, individually or in the
aggregate, reasonably be ex- pected to result in a Material Adverse Change. (ii)
There is no event or occurrence existing, nor, to the best of the Issuer’s
knowledge, is there any condition, or any proceeding being conducted or
threatened by any governmental or regulatory authority, which would reasonably
be expected to cause the termination, suspension, cancellation, or nonrenewal of
any of the FCC Authoriza- tions, or the imposition of any penalty or fine by any
governmental or regulatory authori- ty with respect to any of the FCC
Authorizations or the Issuer, in each case which would result in a Material
Adverse Change; (iii) There is no (a) outstanding decree, decision, judgment, or
order that has been issued by the FCC against the Issuer or the FCC
Authorizations or (b) notice of vio- lation, order to show cause, complaint,
investigation or other administrative or judicial proceeding pending or, to the
best of the Issuer’s knowledge, threatened by or before the FCC against the
Issuer or the FCC Authorizations that, assuming an unfavorable deci- sion,
ruling or finding, in the case of each of (a) or (b) above, would result in a
Material Adverse Change; and (iv) The Issuer has filed with the FCC all
necessary reports, documents, in- struments, information, or applications
required to be filed pursuant to the Communica- tions Laws, and have paid all
fees required to be paid pursuant to the Communications Laws, except as would
not result in a Material Adverse Change. (u) All Necessary Permits, etc. Except
as would not result in a Material Ad- verse Change, (i) the Issuer and each of
its subsidiaries possess such valid and current certificates, authorizations,
licenses (in addition to the FCC Authorizations) or permits is- sued by the
appropriate state, federal or foreign regulatory agencies or bodies necessary to
own, lease and operate its properties and to conduct their respective
businesses, and (ii) neither the Issuer nor any of its subsidiaries has received
any written notice of proceed- ings relating to the revocation or modification
of, or non-compliance with, any such cer- tificate, authorization or permit. (v)
Title to Properties. Except as would not result in a Material Adverse Change,
each of the Issuer and its subsidiaries has good and marketable title to all the
properties and assets reflected as owned in the financial statements referred to
in Sec- tion 1(n) hereof (or elsewhere in the Offering Memorandum), in each case
free and clear of any security interests, mortgages, liens, encumbrances,
equities, claims and other de- fects, except (x) as disclosed in the Offering
Memorandum, (y) such as do not materially and adversely affect the value of such
property or (z) otherwise permitted by the Notes or the Indenture. (w) Tax Law
Compliance. Except as would not have a material adverse ef- fect, individually
or in the aggregate, (i) the Issuer and its consolidated subsidiaries have filed
all necessary federal, state and foreign income and franchise tax returns and
have



--------------------------------------------------------------------------------



 
[purchaseagreementfor8kfi010.jpg]
10 paid all taxes required to be paid by any of them and, if due and payable,
any related or similar assessment, fine or penalty levied against any of them
and (ii) the Issuer has made adequate charges, accruals and reserves in
accordance with GAAP in the applicable fi- nancial statements referred to in
Section 1(n) hereof in respect of all federal, state and foreign income and
franchise taxes for all periods as to which the tax liability of the Issu- er or
any of its consolidated subsidiaries has not been finally determined. (x) Issuer
and Guarantors Not an “Investment Company.” The Issuer has been advised of the
rules and requirements under the Investment Company Act of 1940, as amended (the
“Investment Company Act,” which term, as used herein, includes the rules and
regulations of the Commission promulgated thereunder). Neither the Issuer nor
any Guarantor is, or after receipt of payment for the Notes will be, required to
register as an “investment company” within the meaning of the Investment Company
Act. (y) Insurance. Each of the Issuer and its subsidiaries are insured by
recog- nized, financially sound institutions with policies in such amounts and
with such deducti- bles and covering such risks as the Issuer’s management
believes are adequate and cus- tomary for their businesses. The Issuer does not
believe that it or any of its subsidiaries will not be able to renew its
existing insurance coverage as and when such policies expire or, alternatively,
to obtain comparable coverage from similar institutions as may be nec- essary or
appropriate to conduct its business as now conducted and at a cost that would
not result in a Material Adverse Change. (z) No Price Stabilization or
Manipulation. None of the Issuer or any of the Guarantors has taken and will not
take, directly or indirectly, any action designed to or that might be reasonably
expected to cause or result in stabilization or manipulation of the price of any
security of the Issuer to facilitate the sale or resale of the Notes. (aa)
Solvency. The Issuer and its subsidiaries, on a consolidated basis, are and
immediately after the Closing Date will be, Solvent. As used herein, the term
“Solvent” means, with respect to any person on a particular date, that on such
date (i) the fair mar- ket value of the assets of such person is greater than
the total amount of liabilities (includ- ing contingent liabilities) of such
person, (ii) the present fair salable value of the assets of such person is
greater than the amount that will be required to pay the probable liabilities of
such person on its debts as they become absolute and matured, (iii) such person
is able to realize upon its assets and pay its debts and other liabilities,
including contingent obli- gations, as they mature and (iv) such person does not
have unreasonably small capital. (bb) Compliance with Sarbanes-Oxley. The Issuer
and its subsidiaries and their respective officers and directors are in
compliance with the applicable provisions of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act,” which term, as used herein, includes the rules and
regulations of the Commission promulgated thereunder). (cc) Issuer’s Accounting
System. The Issuer and its subsidiaries maintain a system of accounting controls
that is in compliance with the Sarbanes-Oxley Act and is sufficient to provide
reasonable assurances that (i) transactions are executed in accord- ance with
management’s general or specific authorization; (ii) transactions are recorded



--------------------------------------------------------------------------------



 
[purchaseagreementfor8kfi011.jpg]
11 as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain accountability for assets; (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization; (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; and (v) the interactive data in eXtensible Business
Reporting Language included or incorporated by reference in the Offering
Memorandum and the Pricing Disclosure Package fairly present the information
called for in all materi- al respects and are prepared in accordance with the
Commission's rules and guidelines applicable thereto. (dd) Disclosure Controls
and Procedures. The Issuer has established and maintains disclosure controls and
procedures (as such term is defined in Rules 13a-15 and 15d-15 under the
Exchange Act); such disclosure controls and procedures are de- signed to ensure
that material information relating to the Issuer and its subsidiaries is made
known to the applicable chief executive officer and chief financial officer by
others within the Issuer or any of its subsidiaries, as the case may be, and
such disclosure con- trols and procedures are reasonably effective to perform
the functions for which they were established subject to the limitations of any
such control system; the Issuer’s audi- tors and the Audit Committee of the
Board of Directors of the Issuer have been advised of (i) any significant
deficiencies or material weaknesses in the design or operation of in- ternal
controls which could adversely affect the Issuer’s ability to record, process,
sum- marize, and report financial data; and (ii) any fraud, whether or not
material, that involves management or other employees who have a role in the
Issuer’s internal controls; and since the date of the most recent evaluation of
such disclosure controls and procedures, there have been no significant changes
in internal controls or in other factors that could significantly affect
internal controls, including any corrective actions with regard to sig- nificant
deficiencies and material weaknesses. (ee) Regulations T, U, X. Neither the
Issuer nor any Guarantor nor any of their respective subsidiaries nor any agent
thereof acting on their behalf has taken, and none of them will take, any action
that might cause this Agreement or the issuance or sale of the Securities to
violate Regulation T, Regulation U or Regulation X of the Board of Governors of
the Federal Reserve System. (ff) Compliance with and Liability Under
Environmental Laws. Except as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change, (i) each of the
Issuer and its subsidiaries and their respective operations and facilities are
in compliance with, and not subject to any known liabilities under, ap- plicable
Environmental Laws (as defined below), which compliance includes, without
limitation, having obtained and being in compliance with any permits, licenses
or other governmental authorizations or approvals, and having made all filings
and provided all financial assurances and notices, required for the ownership
and operation of the busi- ness, properties and facilities of the Issuer or any
of its subsidiaries under applicable En- vironmental Laws, and compliance with
the terms and conditions thereof; (ii) neither the Issuer nor any of its
subsidiaries has received any written communication, whether from a governmental
authority, citizens group, employee or otherwise, that alleges that the Issuer
or any of its subsidiaries is in violation of any Environmental Law; (iii) there
is no claim,



--------------------------------------------------------------------------------



 
[purchaseagreementfor8kfi012.jpg]
12 action or cause of action filed with a court or governmental authority, no
investigation with respect to which the Issuer has received written notice, and
no written notice by any person or entity alleging actual or potential liability
on the part of the Issuer or any of its subsidiaries based on or pursuant to any
Environmental Law pending or, to the best of the Issuer’s knowledge, threatened
against the Issuer or any of its subsidiaries or any person or entity whose
liability under or pursuant to any Environmental Law the Issuer or any of its
subsidiaries has retained or assumed either contractually or by operation of
law; (iv) neither the Issuer nor any of its subsidiaries is conducting or paying
for, in whole or in part, any investigation, response or other corrective action
pursuant to any Environmental Law at any site or facility, nor is any of them
subject or a party to any order, judgment, decree, contract or agreement which
imposes any obligation or liability under any Envi- ronmental Law; (v) no lien,
charge, encumbrance or restriction has been recorded pursu- ant to any
Environmental Law with respect to any assets, facility or property owned, op-
erated or leased by the Issuer or any of its subsidiaries; and (vi) there are no
past or pre- sent actions, activities, circumstances, conditions or occurrences,
including, without limi- tation, the Release or threatened Release of any
Material of Environmental Concern, that could reasonably be expected to result
in a violation of or liability under any Environ- mental Law on the part of the
Issuer or any of its subsidiaries, including, without limita- tion, any such
liability which the Issuer or any of its subsidiaries has retained or assumed
either contractually or by operation of law. For purposes of this Agreement,
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natu- ral resources
such as wetlands, flora and fauna. “Environmental Laws” means the com- mon law
and all federal, state, and local laws or regulations, ordinances, codes,
orders, decrees, judgments and injunctions issued, promulgated or entered
thereunder, relating to pollution or protection of the Environment or human
health (as it relates to exposure to Materials of Environmental Concern) ,
including without limitation, those relating to (i) the Release or threatened
Release of Materials of Environmental Concern; and (ii) the manufacture,
processing, distribution, use, generation, treatment, storage, transport, han-
dling or recycling of Materials of Environmental Concern. “Materials of
Environmen- tal Concern” means any substance, material, pollutant, contaminant,
chemical, waste, compound, or constituent, in any form, including without
limitation, petroleum and petro- leum products, subject to regulation under
Environmental Law or which can give rise to liability under any Environmental
Law. “Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility. (gg)
ERISA Compliance. The Issuer and its subsidiaries and any “employee benefit
plan” (as defined under the Employee Retirement Income Security Act of 1974 (as
amended, “ERISA,” which term, as used herein, includes the regulations and pub-
lished interpretations thereunder) established or maintained by the Issuer, its
subsidiaries or their ERISA Affiliates (as defined below) are in compliance in
all material respects with ERISA and, to the knowledge of the Issuer, each
“multiemployer plan” (as defined in Section 4001 of ERISA) to which the Issuer,
its subsidiaries or an ERISA Affiliate contributes (a “Multiemployer Plan”) is
in compliance in all material respects with ERISA, except where any failure to
comply would not, individually or in the aggregate,



--------------------------------------------------------------------------------



 
[purchaseagreementfor8kfi013.jpg]
13 result in a Material Adverse Change. “ERISA Affiliate” means, with respect to
the Issu- er or a subsidiary, any member of any group of organizations described
in Section 414 of the Internal Revenue Code of 1986, as amended, (the “Code,”
which term, as used here- in, includes the regulations and published
interpretations thereunder) of which the Issuer or such subsidiary is a member.
No “reportable event” (as defined under Section 4043(c) of ERISA) has occurred
or is reasonably expected to occur with respect to any “employee benefit plan”
established or maintained by the Issuer, its subsidiaries or any of their ERISA
Affiliates that would reasonably be expected to result in a Material Adverse
Change. No “single employer plan” (as defined in Section 4001 of ERISA)
established or maintained by the Issuer, its subsidiaries or any of their ERISA
Affiliates, if such “employee benefit plan” were terminated, would have any
material amount of unfunded “benefit liabilities” (as defined under Section
4001(a)(16) of ERISA) that in the aggregate would reasonably be expected to
result in a Material Adverse Change. Neither the Issuer or any of its
subsidiaries nor any of their ERISA Affiliates has incurred or rea- sonably
expects to incur any liability under (i) Title IV of ERISA with respect to
termina- tion of, or withdrawal from, any “employee benefit plan” or (ii)
Sections 412, 4971, 4975 or 4980B of the Code that individually or in the
aggregate would reasonably be likely to result in a Material Adverse Change.
Each “employee benefit plan” established or main- tained by the Issuer, its
subsidiaries or any of their ERISA Affiliates that is intended to be qualified
under Section 401 of the Code is so qualified and, to the Issuer’s knowledge,
nothing has occurred, whether by action or failure to act, which would be
reasonably like- ly to cause the loss of such qualification to the extent any
loss of qualified status would reasonably be expected to result in a Material
Adverse Change. (hh) Compliance with Labor Laws. Except as would not,
individually or in the aggregate, result in a Material Adverse Change, (i) there
is (A) no unfair labor prac- tice complaint pending or, to the Issuer’s
knowledge, threatened against the Issuer or any of its subsidiaries before the
National Labor Relations Board, and no grievance or arbitra- tion proceeding
arising out of or under collective bargaining agreements pending, or to the
Issuer’s knowledge, threatened, against the Issuer or any of its subsidiaries,
(B) no strike, labor dispute, slowdown or stoppage pending or, to the Issuer’s
knowledge, threat- ened against the Issuer or any of its subsidiaries and (C) no
union representation question existing with respect to the employees of the
Issuer, or any of its subsidiaries and, to the Issuer’s knowledge, no union
organizing activities taking place and (ii) there has been no violation of any
federal, state or local law relating to discrimination in hiring, promotion or
pay of employees or of any applicable wage or hour laws. (ii) Related Party
Transactions. No relationship, direct or indirect, exists between or among the
Issuer or any affiliate of the Issuer, on the one hand, and any direc- tor,
officer, member, stockholder, customer or supplier of the Issuer or any
affiliate of the Issuer, on the other hand, which is required by the Securities
Act to be disclosed in a reg- istration statement on Form S-1 which is not so
disclosed in the Offering Memorandum. Except as otherwise disclosed in the
Offering Memorandum or not prohibited by the Se- curities or the Indenture,
there are no outstanding loans, advances (except advances for business expenses
in the ordinary course of business) or guarantees of indebtedness by the Issuer
or any affiliate of the Issuer to or for the benefit of any of the officers or
direc- tors of the Issuer or any affiliate of the Issuer or any of their
respective family members.



--------------------------------------------------------------------------------



 
[purchaseagreementfor8kfi014.jpg]
14 (jj) No Unlawful Contributions or Other. None of the Issuer or its subsidiar-
ies nor, to the knowledge of the Issuer, any director, officer, agent, employee
or affiliate of the Issuer, or any of its subsidiaries is aware of or has taken
any action, directly or indirectly, that would result in a violation by such
persons of the FCPA (as defined below), including, without limitation, making
use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office, in contravention of the
FCPA and the Issuer, its subsidiaries and, to the knowledge of the Is- suer, the
Issuer, and its affiliates have conducted their businesses in compliance with
the FCPA and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith. “FCPA” means Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder. (kk) No Conflict with Money
Laundering Laws. The operations of the Issuer and its subsidiaries are and have
been conducted at all times in compliance with applica- ble financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines issued, administered or
enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”) and no action, suit or pro- ceeding by or before any court or
governmental agency, authority or body having juris- diction over the Issuer
involving the Issuer or any of its subsidiaries with respect to the Anti-Money
Laundering Laws is pending or, to the best knowledge of the Issuer threat- ened.
(ll) No Conflict with Sanctions Laws. Neither the Issuer nor any of its sub-
sidiaries, nor, to the knowledge of the Issuer, any director, officer, agent,
employee or af- filiate of the Issuer or any of its subsidiaries is an
individual or entity (“Person”) current- ly the subject or target of any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department, the U.S. Department of Commerce or the U.S. Department of
State (collectively, “Sanctions”), nor is the Issuer or any of its subsidiar-
ies located, organized or resident in a country or territory that is the subject
of Sanctions. The Issuer will not, directly or indirectly, use the proceeds of
the offering, or lend, con- tribute or otherwise make available such proceeds to
any subsidiary, joint venture partner or other Person, (i) to fund any
activities of or business with any Person that, at the time of such funding, is
the subject of Sanctions, or is in Burma/Myanmar, Cuba, Iran, Libya, North
Korea, Sudan or in any other country or territory, that, at the time of such
funding, is the subject of Sanctions, or (ii) in any other manner that will
result in a violation by any person (including any person participating in the
offering, whether as underwriter, advisor, investor or otherwise) of Sanctions.
(mm) Regulation S. The Issuer, the Guarantors and their respective affiliates
and all persons acting on their behalf (other than the Initial Purchasers, as to
whom the



--------------------------------------------------------------------------------



 
[purchaseagreementfor8kfi015.jpg]
15 Issuer and the Guarantors make no representation) have complied with and will
comply with the offering restrictions requirements of Regulation S in connection
with the offer- ing of the Securities outside the United States and, in
connection therewith, the Offering Memorandum will contain the disclosure
required by Rule 902. The Securities sold in re- liance on Regulation S will be
represented upon issuance by a temporary global security that may not be
exchanged for definitive securities until the expiration of the 40-day re-
stricted period referred to in Rule 903 of the Securities Act and only upon
certification of beneficial ownership of such Securities by non-U.S. persons or
U.S. persons who pur- chased such Securities in transactions that were exempt
from the registration require- ments of the Securities Act. (nn) Senior Secured
Facilities. The Senior Secured Facilities have been duly and validly authorized
by the Company and, when duly executed and delivered by the Company, will be the
valid and legally binding obligation of the Company, enforceable in accordance
with its terms, except as the enforcement thereof may be limited by bank-
ruptcy, insolvency, reorganization, moratorium or other similar laws relating to
or affect- ing the rights and remedies of creditors or by general equitable
principles. Any certificate signed by an officer of the Issuer or any Guarantor
and delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed to be a representation and warranty by the Issuer or such
Guarantor, jointly and severally, to each Initial Purchaser as to the matters
set forth therein. SECTION 2. Purchase, Sale and Delivery of the Securities. (a)
The Notes. On the basis of the representations, warranties and agreements herein
set forth, and upon the terms herein set forth, the Issuer agrees to issue and
sell to the Initial Pur- chasers all of the Notes, and, subject to the
conditions set forth herein, the Initial Purchasers agree, severally and not
jointly, to purchase from the Issuer the aggregate principal amount of Notes set
forth opposite their names on Schedule I, at a purchase price of 98.50% of the
principal amount thereof plus accrued interest, if any, from April 1, 2015 to
the Closing Date, payable on the Closing Date, in each case, on the basis of the
representations, warranties and agreements herein contained, and upon the terms
herein set forth. (b) The Closing Date. Delivery of certificates for the Notes
in definitive form to be purchased by the Initial Purchasers and payment
therefor shall be made at the offices of Cahill Gordon & Reindel LLP, 80 Pine
Street, New York, New York (or such other place as may be agreed to by the
Issuer and Merrill Lynch) at 9:00 a.m. New York City time, on April 1, 2015 or
such other time and date as Merrill Lynch shall designate by notice to the
Issuer (the time and date of such closing are called the “Closing Date”). (c)
Delivery of the Notes. The Issuer shall deliver, or cause to be delivered, to
Mer- rill Lynch for the accounts of the several Initial Purchasers certificates
for the Notes at the Clos- ing Date against the irrevocable release of a wire
transfer of immediately available funds for the amount of the purchase price
therefor. The certificates for the Notes shall be in such denomina- tions and
registered in the name of Cede & Co., as nominee of the Depositary, pursuant to
the DTC Agreement, and shall be made available for inspection on the business
day preceding the



--------------------------------------------------------------------------------



 
[purchaseagreementfor8kfi016.jpg]
16 Closing Date at a location in New York City, as Merrill Lynch may designate.
Time shall be of the essence. (d) Representations and Warranties of the Initial
Purchasers. Each Initial Pur- chaser severally and not jointly represents and
warrants to, and agrees with, the Issuer that: (i) it has not solicited offers
for, or offered or sold, and will not solicit offers for, or offer and sell
Notes, except to (a) persons who it reasonably believes are “quali- fied
institutional buyers” within the meaning of Rule 144A (“Qualified Institutional
Buyers”) in transactions meeting the requirements of Rule 144A or (b) upon the
terms and conditions set forth in Annex I to this Agreement; (ii) it is a
Qualified Institutional Buyer or an institutional “accredited investor” within
the meaning of Rule 501(a)(1), (2), (3) or (7) under the Securities Act; and
(iii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell Notes by, any form of general solicitation or
general advertising, in- cluding but not limited to the methods described in
Rule 502(c) or in any manner involv- ing a public offering within Section
4(a)(2) of the Securities Act. SECTION 3. Additional Covenants. Each of the
Issuer and the Guarantors further covenants and agrees with each Initial
Purchaser as follows: (a) Preparation of Final Offering Memorandum; Initial
Purchasers’ Re- view of Proposed Amendments and Supplements and Company
Additional Written Communications. As promptly as practicable following the Time
of Sale and in any event not later than the second business day following the
date hereof, the Issuer will prepare and deliver to the Initial Purchasers the
Final Offering Memorandum, which shall consist of the Preliminary Offering
Memorandum as modified only by the information contained in the Pricing
Supplement. The Issuer will not amend or supplement the Pre- liminary Offering
Memorandum or the Pricing Supplement. The Issuer will not amend or supplement
the Final Offering Memorandum prior to the Closing Date unless the Repre-
sentative shall previously have been furnished a copy of the proposed amendment
or sup- plement at least two business days prior to the proposed use or filing,
and shall not have objected to such amendment or supplement. Before making,
preparing, using, authoriz- ing, approving or distributing any Company
Additional Written Communication, the Is- suer will furnish to the
Representative a copy of such written communication for review and will not
make, prepare, use, authorize, approve or distribute any such written com-
munication to which the Representative reasonably objects. (b) Amendments and
Supplements to the Final Offering Memorandum and Other Securities Act Matters.
If at any time prior to the Closing Date (i) any event shall occur or condition
shall exist as a result of which any of the Pricing Disclosure Package as then
amended or supplemented would include any untrue statement of a mate- rial fact
or omit to state any material fact necessary in order to make the statements
there- in, in the light of the circumstances under which they were made, not
misleading or (ii) it is necessary to amend or supplement any of the Pricing
Disclosure Package to comply



--------------------------------------------------------------------------------



 
[purchaseagreementfor8kfi017.jpg]
17 with law, the Issuer and the Guarantors will immediately notify the Initial
Purchasers thereof and forthwith prepare and (subject to Section 3(a) hereof)
furnish to the Initial Purchasers such amendments or supplements to any of the
Pricing Disclosure Package as may be necessary so that the statements in any of
the Pricing Disclosure Package as so amended or supplemented will not, in the
light of the circumstances under which they were made, be misleading or so that
any of the Pricing Disclosure Package will comply with all applicable law. If,
prior to the completion of the placement of the Securities by the Initial
Purchasers with the Subsequent Purchasers, any event shall occur or condition
exist as a result of which it is necessary to amend or supplement the Final
Offering Mem- orandum, as then amended or supplemented, in order to make the
statements therein, in the light of the circumstances when the Final Offering
Memorandum is delivered to a Subsequent Purchaser, not misleading, or if in the
judgment of the Representative or counsel for the Initial Purchasers it is
otherwise necessary to amend or supplement the Final Offering Memorandum to
comply with law, the Issuer and the Guarantors agree to promptly prepare
(subject to Section 3 hereof) and furnish at their own expense to the Ini- tial
Purchasers, amendments or supplements to the Final Offering Memorandum so that
the statements in the Final Offering Memorandum as so amended or supplemented
will not, in the light of the circumstances at the Closing Date and at the time
of sale of Securi- ties, be misleading or so that the Final Offering Memorandum,
as amended or supple- mented, will comply with all applicable law. The Issuer
and the Guarantors hereby expressly acknowledge that the indemnifi- cation and
contribution provisions of Sections 8 and 9 hereof are specifically applicable
and relate to each offering memorandum, amendment or supplement referred to in
this Section 3. (c) Copies of the Offering Memorandum. At any time prior to the
Closing Date, the Issuer agrees to furnish the Initial Purchasers, without
charge, as many copies of the Pricing Disclosure Package and the Final Offering
Memorandum and any amend- ments and supplements thereto as they shall reasonably
request. (d) Blue Sky Compliance. Each of the Issuer and the Guarantors shall
coop- erate with the Representative and counsel for the Initial Purchasers to
qualify or register (or to obtain exemptions from qualifying or registering) all
or any part of the Securities for offer and sale under the securities laws of
the several states of the United States, the provinces of Canada or any other
jurisdictions reasonably requested by the Representa- tive and such Securities
shall continue to be qualified, registered, or exempt for so long as required
for the distribution of the Securities. None of the Issuer or any of the
Guarantors shall be required to qualify as a foreign corporation or to take any
action that would sub- ject it to general service of process in any such
jurisdiction where it is not presently quali- fied or where it would be subject
to taxation as in any such jurisdiction. The Issuer will advise the
Representative promptly of the suspension of the qualification or registration
of (or any such exemption relating to) the Notes for offering, sale or trading
in any juris- diction or of it becoming aware of any initiation of any
proceeding for any such purpose, and in the event of the issuance of any order
suspending such qualification, registration or exemption, each of the Issuer and
the Guarantors shall use its best efforts to obtain the withdrawal thereof at
the earliest possible moment.



--------------------------------------------------------------------------------



 
[purchaseagreementfor8kfi018.jpg]
18 (e) Use of Proceeds. The Issuer shall apply the net proceeds from the sale of
the Notes sold by it in the manner described under the caption “Use of Proceeds”
in the Pricing Disclosure Package. (f) The Depositary. The Issuer will cooperate
with the Initial Purchasers in arranging for the Subsequent Purchasers to be
eligible for clearance and settlement through the facilities of the Depositary.
(g) Additional Issuer Information. Prior to the completion of the placement of
the Notes by the Initial Purchasers with the Subsequent Purchasers, the Company
shall file, on a timely basis, with the Commission and the NYSE all reports and
documents re- quired to be filed under Section 13 or 15 of the Exchange Act.
Additionally, at any time when the Issuer is not subject to Section 13 or 15 of
the Exchange Act, for the benefit of holders and beneficial owners from time to
time of the Notes, the Issuer shall furnish, at its expense, upon request, to
holders and beneficial owners of Notes and prospective pur- chasers of Notes
information (“Additional Issuer Information”) satisfying the require- ments of
Rule 144A(d). (h) Agreement Not To Offer or Sell Additional Securities. During
the pe- riod of 90 days following the date hereof, the Issuer will not, without
the prior written consent of Merrill Lynch (which consent may be withheld at the
sole discretion of Merrill Lynch), directly or indirectly, sell, offer, contract
or grant any option to sell, pledge, transfer or establish an open “put
equivalent position” within the meaning of Rule 16a-1 under the Exchange Act, or
otherwise dispose of or transfer, or announce the offering of, or file any
registration statement under the Securities Act in respect of, any debt securi-
ties of the Issuer or any Guarantor that are substantially similar to the Notes
(other than as contemplated by this Agreement). (i) Future Reports to the
Initial Purchasers. At any time when the Issuer is not subject to Section 13 or
15 of the Exchange Act and any Securities remain out- standing, the Issuer will
furnish to the Initial Purchasers (i) as soon as practicable after the end of
each fiscal year, copies of the Annual Report of the Issuer containing the bal-
ance sheet of the Issuer as of the close of such fiscal year and statements of
income, stockholders’ equity and cash flows for the year then ended and the
opinion thereon of the Issuer’s independent public or certified public
accountants; (ii) as soon as practicable after the filing thereof, copies of
each proxy statement, Annual Report on Form 10-K, Quarterly Report on Form 10-Q,
Current Report on Form 8-K or other report filed by the Issuer with the
Commission, the Financial Industry Regulatory Authority (“FINRA”) or any
securities exchange; and (iii) as soon as available, copies of any report or
communi- cation of the Issuer mailed generally to holders of its capital stock
or debt securities (in- cluding the holders of the Securities), if, in each
case, such documents are not filed with the Commission within the time periods
specified by the Commission’s rules and regula- tions under Section 13 or 15 of
the Exchange Act. (j) No Integration. The Issuer and the Guarantors agree that
they will not and will cause their respective Affiliates not to make any offer
or sale of securities of the Issuer and the Guarantors of any class if, as a
result of the doctrine of “integration” re-



--------------------------------------------------------------------------------



 
[purchaseagreementfor8kfi019.jpg]
19 ferred to in Rule 502, such offer or sale would render invalid (for the
purpose of (i) the sale of the Notes by the Issuer to the Initial Purchasers,
(ii) the resale of the Notes by the Initial Purchasers to Subsequent Purchasers
or (iii) the resale of the Notes by such Subse- quent Purchasers to others) the
exemption from the registration requirements of the Secu- rities Act provided by
Section 4(a)(2) thereof or by Rule 144A or by Regulation S there- under or
otherwise. (k) No General Solicitation or Directed Selling Efforts. The Issuer
and the Guarantors agree that they will not and will not permit any of their
respective Affiliates or any other person acting on their behalf (other than the
Initial Purchasers, as to which no covenant is given) to (i) solicit offers for,
or offer or sell, the Notes by means of any form of general solicitation or
general advertising within the meaning of Rule 502(c) or in any manner involving
a public offering within the meaning of Section 4(a)(2) of the Securities Act or
(ii) engage in any directed selling efforts with respect to the Notes with- in
the meaning of Regulation S, and the Issuer and the Guarantors will and will
cause all such persons to comply with the offering restrictions requirement of
Regulation S with respect to the Notes. (l) No Restricted Resales. During the
one year period after the Closing Date (or such shorter period as may be
provided for in Rule 144 under the Securities Act (“Rule 144”)), neither the
Issuer nor any Guarantor will, or will permit any of its con- trolled affiliates
(as defined in Rule 144) to resell any of the Notes which constitute “re-
stricted securities” under Rule 144 that have been reacquired by any of them,
except pur- suant to an effective registration statement under the Securities
Act. (m) Legended Notes. Each certificate for a Note will bear the legend con-
tained in “Transfer Restrictions” in the Preliminary Offering Memorandum for the
time period and upon the other terms stated in the Preliminary Offering
Memorandum. The Representative on behalf of the several Initial Purchasers may,
in its sole discretion, waive in writing the performance by the Issuer or any
Guarantor of any one or more of the fore- going covenants or extend the time for
their performance. SECTION 4. Payment of Expenses. Each of the Issuer and the
Guarantors agree to pay all costs, fees and expenses incurred in connection with
the performance of its obligations hereunder and in connection with the
transactions contemplated hereby, including, without limi- tation, (i) all
expenses incident to the issuance and delivery of the Notes (including all
printing and engraving costs), (ii) all necessary issue, transfer and other
stamp taxes in connection with the issuance and sale of the Notes to the Initial
Purchasers, (iii) all fees and expenses of the Issu- er’s and the Guarantors’
counsel, independent public or certified public accountants and other advisors,
(iv) all costs and expenses incurred in connection with the preparation,
printing, filing, shipping and distribution of the Pricing Disclosure Package
and the Final Offering Memorandum (including financial statements and exhibits),
and all amendments and supplements thereto, and the Transaction Documents, (v)
all filing fees, reasonable attorneys’ fees and expenses incurred by the Issuer,
the Guarantors or the Initial Purchasers in connection with qualifying or
registering (or obtaining exemptions from the qualification or registration of)
all or any part of the Notes for offer and sale under the securities laws of the
several states of the United States, the provinces



--------------------------------------------------------------------------------



 
[purchaseagreementfor8kfi020.jpg]
20 of Canada or other jurisdictions reasonably requested by the Initial
Purchasers (including, with- out limitation, the cost of preparing, printing and
mailing preliminary and final blue sky or legal investment memoranda and any
related supplements to the Pricing Disclosure Package or the Final Offering
Memorandum), (vi) the fees and expenses of the Trustee, including the reasonable
fees and disbursements of counsel for the Trustee in connection with the
Indenture and the Notes, (vii) any fees payable to ratings agencies in
connection with the rating of the Notes with the ratings agencies, (viii) any
filing fees incident to, and any reasonable fees and disbursements of counsel to
the Initial Purchasers in connection with the review by FINRA, if any, of the
terms of the sale of the Notes, (ix) all fees and expenses (including reasonable
fees and expenses of counsel) of the Issuer and the Guarantors in connection
with approval of the Notes by the Depos- itary for “book-entry” transfer, and
the performance by the Issuer and the Guarantors of their re- spective other
obligations under this Agreement and (x) 50% of all of the expenses incident to
the “road show” for the offering of the Notes (it being understood that the
Initial Purchasers shall pay 50% of such expenses (other than the use of any
aircraft owned or leased by the Issuer or its subsidiaries, in which case 100%
of the cost of such aircraft shall be the responsibility of the Is- suer)).
Except as provided in this Section 4 and Sections 6, 8 and 9 hereof, the Initial
Purchasers shall pay their own expenses, including the fees and disbursements of
their counsel. SECTION 5. Conditions of the Obligations of the Initial
Purchasers. The obliga- tions of the several Initial Purchasers to purchase and
pay for the Notes as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Issuer and the
Guarantors set forth in Section 1 hereof as of the date hereof and as of the
Closing Date as though then made and to the timely performance by the Issuer of
its covenants and other obligations hereunder, and to each of the following
additional conditions: (a) Accountants’ Comfort Letter. On the date hereof, the
Initial Purchasers shall have received from McGladrey LLP, the independent
registered public accounting firm for Townsquare Media, Inc., a “comfort letter”
dated the date hereof addressed to the Initial Purchasers, in form and substance
satisfactory to the Representative, covering the financial information in the
Pricing Disclosure Package and other customary matters. In addition, on the
Closing Date, the Initial Purchasers shall have received from McGladrey LLP a
“bring-down comfort letter” dated the Closing Date addressed to the Initial
Purchasers, in form and substance satisfactory to the Representative, in the
form of the “comfort letter” delivered on the date hereof, except that (i) it
shall cover the financial information in the Final Offering Memorandum and any
amendment or supplement there- to and (ii) procedures shall be brought down to a
date no more than 3 days prior to the Closing Date. (b) No Material Adverse
Change or Ratings Agency Change. For the pe- riod from and after the date of
this Agreement and prior to the Closing Date: (i) in the judgment of the
Representative there shall not have occurred any Material Adverse Change the
effect of which in the judgment of the Repre- sentative makes it impractical or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the terms and in the manner contemplated by this Agreement and the Pricing
Disclosure Package; and



--------------------------------------------------------------------------------



 
[purchaseagreementfor8kfi021.jpg]
21 (ii) there shall not have occurred any downgrading, nor shall any no- tice
have been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Issuer or any of its subsidiaries or any of their
securities or indebtedness by any “nationally recognized statistical rating
organization” as such term is defined under Section 3(a)(62) of the Exchange
Act. (c) Opinion of Counsel for the Issuer. On the Closing Date the Initial Pur-
chasers shall have received the opinion and negative assurance letter of
Kirkland & Ellis LLP, counsel for the Issuer, dated as of such Closing Date, the
form of which is attached as Exhibit A. (d) Opinion of Special FCC Counsel for
the Issuer. On the Closing Date, the Initial Purchasers shall have received the
favorable opinion of Drinker, Biddle & Reath, LLP, special FCC counsel for the
Issuer, dated as of the Closing Date in the form attached as Exhibit B or
otherwise in form and substance reasonably satisfactory to the Representative.
(e) Opinion of Counsel for the Initial Purchasers. On the Closing Date the
Initial Purchasers shall have received the opinion and negative assurance letter
of Cahill Gordon & Reindel LLP, counsel for the Initial Purchasers, dated as of
such Closing Date, with respect to such matters as may be reasonably requested
by the Initial Purchasers. (f) Officers’ Certificate. On the Closing Date the
Initial Purchasers shall have received a written certificate executed by an
executive officer of the Issuer and each Guarantor who has knowledge of the
Issuer’s or such Guarantor’s financial matters, dated as of the Closing Date, to
the effect set forth in Section 5(b)(ii) hereof, and further to the effect that:
(i) for the period from and after the date of this Agreement and prior to the
Closing Date there has not occurred any Material Adverse Change; (ii) the
representations, warranties and covenants of the Issuer and the Guarantors set
forth in Section 1 hereof were true and correct as of the date hereof and are
true and correct as of the Closing Date (except, in each case, to the extent
that such representations and warranties relate to an earlier date, in which
case such representations and warranties shall be true and correct as of such
date) with the same force and effect as though expressly made on and as of the
Closing Date; provided, that any representation and warranty that is qualified
as to “materiality,” “Material Adverse Change” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective dates; and (iii) each of the Issuer and the Guarantors has
complied with all the agreements and satisfied all the conditions on its part to
be performed or satisfied at or prior to the Closing Date.



--------------------------------------------------------------------------------



 
[purchaseagreementfor8kfi022.jpg]
22 (g) Indenture. The Issuer and Guarantors shall have executed and delivered
the Indenture, in form and substance reasonably satisfactory to the Initial
Purchasers, and the Initial Purchasers shall have received executed copies
thereof. (h) Senior Secured Facilities. Concurrently with or prior to the
Closing Date, the Issuer and the Guarantors shall have entered into the Senior
Secured Facilities consistent in all material respects with the terms described
in the Pricing Disclosure Package and the Final Offering Memorandum and the
Initial Purchasers shall have re- ceived conformed counterparts thereof. (i)
Transactions. The Transactions shall have been consummated on the terms and
conditions described in the Pricing Disclosure Package. (j) Additional
Documents. On or before the Closing Date, the Initial Pur- chasers shall have
received such information, documents and opinions as they may rea- sonably
request for the purposes of enabling them to pass upon the issuance and sale of
the Notes as contemplated herein, or in order to evidence the accuracy of any of
the rep- resentations and warranties, or the satisfaction of any of the
conditions or agreements, herein contained. SECTION 6. Reimbursement of Initial
Purchasers’ Expenses. If this Agreement is terminated by the Initial Purchasers
pursuant to Section 10 hereof, including if the sale to the Ini- tial Purchasers
of the Notes on the Closing Date is not consummated because of any refusal, ina-
bility or failure on the part of the Issuer to perform any agreement herein or
to comply with any provision hereof, the Issuer agrees to reimburse the Initial
Purchasers, severally, promptly upon demand for all out-of-pocket expenses that
shall have been reasonably incurred by the Initial Purchasers in connection with
the proposed purchase and the offering and sale of the Securities, including,
without limitation, reasonable fees and disbursements of counsel, printing
expenses, travel expenses, postage, facsimile and telephone charges, in each
case reasonably incurred by the Initial Purchasers in connection with the
proposed purchase and the offering and sale of the Securities. SECTION 7. Offer,
Sale and Resale Procedures. Each of the Initial Purchasers, on the one hand, and
the Issuer and each of the Guarantors, on the other hand, hereby agree to ob-
serve the following procedures in connection with the offer and sale of the
Notes: (a) Offers and sales of the Notes will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made. Each such offer or sale shall only be made
to persons whom the offeror or seller reasonably believes to be Qualified
Institutional Buyers or non-U.S. persons outside the United States to whom the
offeror or seller reasonably believes offers and sales of the Notes may be made
in reliance upon Regulation S upon the terms and conditions set forth in Annex I
hereto, which Annex I is hereby expressly made a part hereof. (b) The Notes will
be offered by approaching prospective Subsequent Pur- chasers on an individual
basis. No general solicitation or general advertising (within the



--------------------------------------------------------------------------------



 
[purchaseagreementfor8kfi023.jpg]
23 meaning of Rule 502) will be used in the United States in connection with the
offering of the Notes. (c) Upon original issuance by the Issuer, and until such
time as the same is no longer required under the applicable requirements of the
Securities Act, the Notes (and all securities issued in exchange therefor or in
substitution thereof) shall bear the following legend: “THE SECURITY (OR ITS
PREDECESSOR) EVIDENCED HEREBY WAS ORIGI- NALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY EVIDENCED HEREBY MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF THE SECURITY EVIDENCED HEREBY
IS HEREBY NO- TIFIED THAT THE SELLER MAY BE RELYING ON THE EXEMPTION FROM THE
PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.
THE HOLDER OF THE SECURITY EVIDENCED HEREBY AGREES FOR THE BENEFIT OF TOWNSQUARE
THAT (A) SUCH SE- CURITY MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY
(i) (a) INSIDE THE UNITED STATES TO A PERSON WHO THE SELLER REA- SONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (b)
IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144 UNDER THE SECURITIES ACT,
(c) OUTSIDE THE UNITED STATES TO A NON-U.S. PERSON IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 904 UNDER THE SECURITIES ACT, OR (d) IN ACCORDANCE WITH
ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND
BASED UPON AN OPINION OF COUNSEL IF TOWNSQUARE SO REQUESTS), (ii) TO TOWNSQUARE,
OR (iii) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT AND, IN EACH CASE IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTION, AND (B) THE HOLDER WILL, AND EACH SUB-
SEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER FROM IT OF THE SECURITY
EVIDENCED HEREBY OF THE RESALE RESTRICTIONS SET FORTH IN CLAUSE (A) ABOVE. NO
REPRESENTATION CAN BE MADE AS TO THE AVAILABILITY OF THE EXEMPTION PROVIDED BY
RULE 144 FOR RE- SALE OF THE SECURITY EVIDENCED HEREBY.” Following the sale of
the Notes by the Initial Purchasers to Subsequent Purchasers pursu- ant to the
terms hereof, the Initial Purchasers shall not be liable or responsible to the
Issuer for any losses, damages or liabilities suffered or incurred by the Issuer
including any losses, damag- es or liabilities under the Securities Act, arising
from or relating to any resale or transfer of any Note.



--------------------------------------------------------------------------------



 
[purchaseagreementfor8kfi024.jpg]
24 SECTION 8. Indemnification. (a) Indemnification of the Initial Purchasers.
Each of the Issuer and the Guaran- tors, jointly and severally, agrees to
indemnify and hold harmless each Initial Purchaser, its affil- iates, directors,
officers and employees, and each person, if any, who controls any Initial Pur-
chaser within the meaning of the Securities Act and the Exchange Act against any
loss, claim, damage, liability or expense, as incurred, to which such Initial
Purchaser, affiliate, director, of- ficer, employee or controlling person may
become subject, under the Securities Act, the Ex- change Act or other federal or
state statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of the Issuer), insofar as such loss, claim, damage, liability or
expense (or actions in respect thereof as contemplated below) arises out of or
is based upon any untrue statement or alleged untrue statement of a material
fact contained in the Preliminary Offering Memorandum, the Pric- ing Supplement,
any Company Additional Written Communication or the Final Offering Memo- randum
(or any amendment or supplement thereto), or the omission or alleged omission
there- from of a material fact necessary in order to make the statements
therein, in the light of the cir- cumstances under which they were made, not
misleading; and to reimburse each Initial Purchaser and each such affiliate,
director, officer, employee or controlling person for any and all expenses
(including the fees and disbursements of counsel chosen by Merrill Lynch) as
such expenses are reasonably incurred by such Initial Purchaser or such
affiliate, director, officer, employee or con- trolling person in connection
with investigating, defending, settling, compromising or paying any such loss,
claim, damage, liability, expense or action; provided, however, that the
foregoing in- demnity agreement shall not apply, with respect to an Initial
Purchaser, to any loss, claim, dam- age, liability or expense to the extent, but
only to the extent, arising out of or based upon any un- true statement or
alleged untrue statement or omission or alleged omission made in reliance upon
and in conformity with written information furnished to the Issuer by such
Initial Purchaser through the Representative expressly for use in the
Preliminary Offering Memorandum, the Pric- ing Supplement, any Company
Additional Written Communication or the Final Offering Memo- randum (or any
amendment or supplement thereto). The indemnity agreement set forth in this
Section 8(a) shall be in addition to any liabilities that the Issuer may
otherwise have. (b) Indemnification of the Issuer and the Guarantors. Each
Initial Purchaser agrees, severally and not jointly, to indemnify and hold
harmless the Issuer, each Guarantor, each of their respective directors and each
person, if any, who controls the Issuer or any Guarantor within the meaning of
the Securities Act or the Exchange Act, against any loss, claim, damage,
liability or expense, as incurred, to which the Issuer, any Guarantor or any
such director or con- trolling person may become subject, under the Securities
Act, the Exchange Act, or other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of such Initial Purchaser),
insofar as such loss, claim, damage, liability or expense (or actions in respect
thereof as contem- plated below) arises out of or is based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, the Pricing Supplement, any Company Additional
Written Communication or the Final Offering Memorandum (or any amendment or
supplement thereto), or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in



--------------------------------------------------------------------------------



 
[purchaseagreementfor8kfi025.jpg]
25 the Preliminary Offering Memorandum, the Pricing Supplement, any Company
Additional Writ- ten Communication or the Final Offering Memorandum (or any
amendment or supplement there- to), in reliance upon and in conformity with
written information furnished to the Issuer by such Initial Purchaser through
the Representative expressly for use therein; and to reimburse the Issu- er, any
Guarantor and each such director or controlling person for any and all expenses
(includ- ing the fees and disbursements of counsel) as such expenses are
reasonably incurred by the Issu- er, any Guarantor or such director or
controlling person in connection with investigating, defend- ing, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action. Each of the Issuer and the Guarantors hereby acknowledges that the only
information that the Initial Purchasers through the Representative have
furnished to the Issuer expressly for use in the Preliminary Offering
Memorandum, the Pricing Supplement, any Company Additional Written Communication
or the Final Offering Memorandum (or any amendment or supplement thereto) are
the statements set forth in the fourth, ninth and tenth paragraphs, the third
sentence of the fifth paragraph and the third sentence of the seventh paragraph
under the caption “Plan of Distri- bution” in the Preliminary Offering
Memorandum and the Final Offering Memorandum. The indemnity agreement set forth
in this Section 8(b) shall be in addition to any liabilities that each Initial
Purchaser may otherwise have. (c) Notifications and Other Indemnification
Procedures. Promptly after receipt by an indemnified party under this Section 8
of notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
provided that the failure to so notify the indemnifying party will not relieve
it from any liability which it may have to any indemnified party under this
Section 8 except to the extent that it has been materially prejudiced by such
failure (through the forfeiture of substantive rights and de- fenses) and shall
not relieve the indemnifying party from any liability that the indemnifying
party may have to an indemnified party other than under this Section 8. In case
any such action is brought against any indemnified party and such indemnified
party seeks or intends to seek in- demnity from an indemnifying party, the
indemnifying party will be entitled to participate in and, to the extent that it
shall elect, jointly with all other indemnifying parties similarly notified, by
written notice delivered to the indemnified party promptly after receiving the
aforesaid notice from such indemnified party, to assume the defense thereof with
counsel reasonably satisfactory to such indemnified party; provided, however, if
the defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasona- bly concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defens- es available to it and/or other indemnified parties which
are different from or additional to those available to the indemnifying party,
the indemnified party or parties shall have the right to select separate counsel
to assume such legal defenses and to otherwise participate in the defense of
such action on behalf of such indemnified party or parties. Upon receipt of
notice from the in- demnifying party to such indemnified party of such
indemnifying party’s election so to assume the defense of such action and
approval by the indemnified party of counsel, the indemnifying party will not be
liable to such indemnified party under this Section 8 for any legal or other ex-
penses subsequently incurred by such indemnified party in connection with the
defense thereof unless (i) the indemnified party shall have employed separate
counsel in accordance with the proviso to the immediately preceding sentence (it
being understood, however, that the indemni- fying party shall not be liable for
the expenses of more than one separate counsel (together with



--------------------------------------------------------------------------------



 
[purchaseagreementfor8kfi026.jpg]
26 local counsel (in each jurisdiction)), which shall be selected by Merrill
Lynch (in the case of counsel representing the Initial Purchasers or their
related persons), representing the indemnified parties who are parties to such
action) or (ii) the indemnifying party shall not have employed counsel
satisfactory to the indemnified party to represent the indemnified party within
a reasona- ble time after notice of commencement of the action, in each of which
cases the fees and expens- es of counsel shall be at the expense of the
indemnifying party. (d) Settlements. The indemnifying party under this Section 8
shall not be liable for any settlement of any proceeding effected without its
written consent, which will not be unrea- sonably withheld, but if settled with
such consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party against any loss, claim, dam-
age, liability or expense by reason of such settlement or judgment.
Notwithstanding the forego- ing sentence, if at any time an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for fees and expenses of counsel as contemplated by this Sec- tion 8, the
indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 60 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request or disputed in good faith the
indemnified party’s entitlement to such reimbursement prior to the date of such
settle- ment. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement, compromise or consent to the entry
of judgment in any pending or threat- ened action, suit or proceeding in respect
of which any indemnified party is or could have been a party and indemnity was
or could have been sought hereunder by such indemnified party, unless such
settlement, compromise or consent (i) includes an unconditional release of such
indemni- fied party from all liability on claims that are the subject matter of
such action, suit or proceeding and (ii) does not include any statements as to
or any findings of fault, culpability or failure to act by or on behalf of any
indemnified party. SECTION 9. Contribution. If the indemnification provided for
in Section 8 hereof is for any reason held to be unavailable to or otherwise
insufficient to hold harmless an indemnified party in respect of any losses,
claims, damages, liabilities or expenses referred to therein, then each
indemnifying party shall contribute to the aggregate amount paid or payable by
such in- demnified party, as incurred, as a result of any losses, claims,
damages, liabilities or expenses referred to therein (i) in such proportion as
is appropriate to reflect the relative benefits received by the Issuer and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, from
the offering of the Securities pursuant to this Agreement or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Issuer and
the Guarantors, on the one hand, and the Initial Purchasers, on the other hand,
in connection with the statements or omissions or inaccuracies in the
representations and warranties herein which resulted in such losses, claims,
damages, liabilities or expenses, as well as any other rele- vant equitable
considerations. The relative benefits received by the Issuer and the Guarantors,
on the one hand, and the Initial Purchasers, on the other hand, in connection
with the offering of the Securities pursuant to this Agreement shall be deemed
to be in the same respective proportions as the total net proceeds from the
offering of the Securities pursuant to this Agreement (before deducting
expenses) received by the Issuer, and the total discount and/or commissions
received by the Initial Purchasers bear to the aggregate initial offering price
of the Securities. The relative



--------------------------------------------------------------------------------



 
[purchaseagreementfor8kfi027.jpg]
27 fault of the Issuer and the Guarantors, on the one hand, and the Initial
Purchasers, on the other hand, shall be determined by reference to, among other
things, whether any such untrue or al- leged untrue statement of a material fact
or omission or alleged omission to state a material fact or any such inaccurate
or alleged inaccurate representation or warranty relates to information supplied
by the Issuer and the Guarantors, on the one hand, or the Initial Purchasers, on
the other hand, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission or
inaccuracy. The amount paid or payable by a party as a result of the losses,
claims, damages, liabili- ties and expenses referred to above shall be deemed to
include, subject to the limitations set forth in Section 8 hereof, any legal or
other fees or expenses reasonably incurred by such party in con- nection with
investigating or defending any action or claim. The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribu- tion is to be made under this Section 9;
provided, however, that no additional notice shall be re- quired with respect to
any action for which notice has been given under Section 8 hereof for pur- poses
of indemnification. The Issuer, the Guarantors and the Initial Purchasers agree
that it would not be just and equitable if contribution pursuant to this Section
9 were determined by pro rata allocation (even if the Initial Purchasers were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to in this
Section 9. Notwithstanding the provisions of this Section 9, no Initial
Purchaser shall be required to contribute any amount in excess of the discount
received by such Initial Purchaser in connection with the Securities distributed
by it. No person guilty of fraudulent misrepresentation (within the meaning of
Section 11 of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The Initial
Purchasers’ obligations to contribute pursuant to this Section 9 are several,
and not joint, in proportion to their respective commitments as set forth
opposite their names in Schedule I. For purposes of this Section 9, each
director, officer, employee and affiliate of an Initial Purchaser and each
person, if any, who controls an Initial Purchaser within the meaning of the
Securities Act and the Exchange Act shall have the same rights to contribution
as such Initial Purchaser, and each director of the Issuer or any Guarantor, and
each person, if any, who controls the Issuer or any Guarantor with the mean- ing
of the Securities Act and the Exchange Act shall have the same rights to
contribution as the Issuer and the Guarantors. SECTION 10. Termination of This
Agreement. Prior to the Closing Date, this Agreement may be terminated by the
Representative by notice given to the Issuer if at any time: (i) trading or
quotation in any of the Issuer’s securities shall have been suspended or limited
by the Commission or by the New York Stock Exchange, or trading in securities
generally on either the Nasdaq Stock Market or the New York Stock Exchange shall
have been suspended or lim- ited, or minimum or maximum prices shall have been
generally established on any of such quota- tion system or stock exchange by the
Commission or FINRA; (ii) a general banking moratorium shall have been declared
by any of federal, New York or Delaware authorities; (iii) there shall have
occurred any outbreak or escalation of national or international hostilities or
any crisis or calamity, or any change in the United States or international
financial markets, or any substantial



--------------------------------------------------------------------------------



 
[purchaseagreementfor8kfi028.jpg]
28 change or development involving a prospective substantial change in United
States’ or interna- tional political, financial or economic conditions, as in
the judgment of the Representative is ma- terial and adverse and makes it
impracticable or inadvisable to proceed with the offering sale or delivery of
the Securities in the manner and on the terms described in the Pricing
Disclosure Package or to enforce contracts for the sale of securities; (iv) in
the judgment of the Representa- tive there shall have occurred any Material
Adverse Change; or (v) the Issuer shall have sus- tained a loss by strike, fire,
flood, earthquake, accident or other calamity of such character as in the
judgment of the Representative may interfere materially with the conduct of the
business and operations of the Issuer regardless of whether or not such loss
shall have been insured. Any ter- mination pursuant to this Section 10 shall be
without liability on the part of (i) the Issuer or any Guarantor to any Initial
Purchaser, except that the Issuer and the Guarantors shall be obligated to
reimburse the expenses of the Initial Purchasers pursuant to Sections 4 and 6
hereof, (ii) any Ini- tial Purchaser to the Issuer, or (iii) any party hereto to
any other party except that the provisions of Sections 8 and 9 hereof shall at
all times be effective and shall survive such termination. SECTION 11.
Representations and Indemnities to Survive Delivery. The respective indemnities,
agreements, representations, warranties and other statements of the Issuer, the
Guarantors, their respective officers and the several Initial Purchasers set
forth in or made pursu- ant to this Agreement will remain in full force and
effect, regardless of any investigation made by or on behalf of any Initial
Purchaser, the Issuer, any Guarantor or any of their partners, offic- ers or
directors or any controlling person, as the case may be, and will survive
delivery of and payment for the Notes sold hereunder and any termination of this
Agreement. SECTION 12. Notices. All communications hereunder shall be in writing
and shall be mailed, hand delivered, couriered or facsimiled and confirmed to
the parties hereto as follows: If to the Initial Purchasers: Merrill Lynch,
Pierce, Fenner & Smith Incorporated 50 Rockefeller Plaza New York, New York
10020 Facsimile: (212) 901-7897 Attention: High Yield Legal Department with a
copy to: Cahill Gordon & Reindel LLP 80 Pine Street New York, New York 10005
Facsimile: (212) 378-2554 Attention: Luis Penalver, Esq.



--------------------------------------------------------------------------------



 
[purchaseagreementfor8kfi029.jpg]
29 If to the Issuer or the Guarantors: Townsquare Media, Inc. 240 Greenwich
Avenue Greenwich, CT 06830 Facsimile: (203) 861-0920 Attention: Chief Financial
Officer with a copy to: Kirkland & Ellis LLP 601 Lexington Avenue New York, New
York 10022 Facsimile: (212) 446-4900 Attention: Joshua Korff, Esq. Any party
hereto may change the address or facsimile number for receipt of communica-
tions by giving written notice to the others. SECTION 13. Successors. This
Agreement will inure to the benefit of and be binding upon the parties hereto,
and to the benefit of the indemnified parties referred to in Sections 8 and 9
hereof, and in each case their respective successors, and no other person will
have any right or obligation hereunder. The term “successors” shall not include
any Subsequent Purchaser or oth- er purchaser of the Notes as such from any of
the Initial Purchasers merely by reason of such purchase. SECTION 14. Authority
of the Representative. Any action by the Initial Purchasers hereunder may be
taken by the Representative on behalf of the Initial Purchasers, and any such
action taken by the Representative shall be binding upon the Initial Purchasers.
SECTION 15. Partial Unenforceability. The invalidity or unenforceability of any
sec- tion, paragraph or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph or provision hereof.
If any section, paragraph or provision of this Agreement is for any reason
determined to be invalid or unenforceable, there shall be deemed to be made such
minor changes (and only such minor changes) as are necessary to make it valid
and enforceable. SECTION 16. Governing Law and Waiver of Jury Trial Provisions.
(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK APPLI- CABLE TO AGREEMENTS MADE AND TO BE
PERFORMED IN SUCH STATE WITH- OUT REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF.
EACH PARTY HERE- TO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER



--------------------------------------------------------------------------------



 
[purchaseagreementfor8kfi030.jpg]
30 BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PAR- TIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
(b) Any legal suit, action or proceeding arising out of or based upon this
Agreement or the transactions contemplated hereby (“Related Proceedings”) may be
instituted in the feder- al courts of the United States of America located in
the City and County of New York or the courts of the State of New York in each
case located in the City and County of New York (col- lectively, the “Specified
Courts”), and each party irrevocably submits to the exclusive jurisdic- tion
(except for suits, actions, or proceedings instituted in regard to the
enforcement of a judg- ment of any Specified Court in a Related Proceeding a
“Related Judgment,” as to which such jurisdiction is non-exclusive) of the
Specified Courts in any Related Proceeding. Service of any process, summons,
notice or document by mail to such party’s address set forth above shall be
effective service of process for any Related Proceeding brought in any Specified
Court. The par- ties irrevocably and unconditionally waive any objection to the
laying of venue of any Specified Proceeding in the Specified Courts and
irrevocably and unconditionally waive and agree not to plead or claim in any
Specified Court that any Related Proceeding brought in any Specified Court has
been brought in an inconvenient forum. SECTION 17. Default of One or More of the
Several Initial Purchasers. If any one or more of the several Initial Purchasers
shall fail or refuse to purchase Securities that it or they have agreed to
purchase hereunder on the Closing Date and the aggregate number of Notes which
such defaulting Initial Purchaser or Initial Purchasers agreed but failed or
refused to pur- chase does not exceed 10% of the aggregate number of the Notes
to be purchased on such date, the other Initial Purchasers shall be obligated,
severally, in the proportions that the number of Notes set forth opposite their
respective names on Schedule I bears to the aggregate number of Notes set forth
opposite the names of all such non-defaulting Initial Purchasers, or in such
other proportions as may be specified by the Initial Purchasers with the consent
of the non-defaulting Initial Purchasers, to purchase the Notes which such
defaulting Initial Purchaser or Initial Pur- chasers agreed but failed or
refused to purchase on the Closing Date. If any one or more of the Initial
Purchasers shall fail or refuse to purchase Securities and the aggregate number
of Notes with respect to which such default occurs exceeds 10% of the aggregate
number of Notes to be purchased on the Closing Date, and arrangements
satisfactory to the Initial Purchasers and the Issuer for the purchase of such
Notes are not made within 48 hours after such default, this Agreement shall
terminate without liability of any party to any other party except that the
provi- sions of Sections 4, 6, 8 and 9 hereof shall at all times be effective
and shall survive such termi- nation. In any such case either the Initial
Purchasers or the Issuer shall have the right to post- pone the Closing Date, as
the case may be, but in no event for longer than seven days in order that the
required changes, if any, to the Final Offering Memorandum or any other
documents or arrangements may be effected.



--------------------------------------------------------------------------------



 
[purchaseagreementfor8kfi031.jpg]
31 As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 17. Any action taken un- der this Section 17 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement. SECTION 18. No Advisory or Fiduciary
Responsibility. Each of the Issuer and the Guarantors acknowledges and agrees
that (i) the purchase and sale of the Notes pursuant to this Agreement,
including the determination of the offering price of the Notes and any related
dis- counts and commissions, is an arm’s-length commercial transaction between
the Issuer and the Guarantors, on the one hand, and the several Initial
Purchasers, on the other hand, and the Issuer and the Guarantors are capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated by this Agreement; (ii) in
connection with each transaction contemplated hereby and the process leading to
such transaction each Ini- tial Purchaser is and has been acting solely as a
principal and is not the agent or fiduciary of the Issuer, and the Guarantors or
their respective affiliates, stockholders, creditors or employees or any other
party; (iii) no Initial Purchaser has assumed or will assume an advisory or
fiduciary responsibility in favor of the Issuer and the Guarantors with respect
to any of the transactions contemplated hereby or the process leading thereto
(irrespective of whether such Initial Purchas- er has advised or is currently
advising the Issuer and the Guarantors on other matters) or any oth- er
obligation to the Issuer and the Guarantors except the obligations expressly set
forth in this Agreement; (iv) the several Initial Purchasers and their
respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Issuer and the Guarantors, and
the several Initial Purchasers have no obligation to disclose any of such
interests by virtue of any fiduciary or advisory relationship; and (v) the
Initial Purchasers have not pro- vided any legal, accounting, regulatory or tax
advice with respect to the offering contemplated hereby, and the Issuer and the
Guarantors have consulted their own legal, accounting, regulatory and tax
advisors to the extent they deemed appropriate. This Agreement supersedes all
prior agreements and understandings (whether written or oral) between the
Issuer, the Guarantors and the several Initial Purchasers, or any of them, with
respect to the subject matter hereof. The Issuer and the Guarantors hereby waive
and release, to the fullest extent permitted by law, any claims that the Issuer
and the Guarantors may have against the several Initial Purchasers with respect
to any breach or alleged breach of fiduciary duty. SECTION 19. General
Provisions. This Agreement constitutes the entire agreement of the parties to
this Agreement and supersedes all prior written or oral and all contemporaneous
oral agreements, understandings and negotiations with respect to the subject
matter hereof. This Agreement may be executed in two or more counterparts, each
one of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. De- livery of an executed
counterpart of a signature page to this Agreement by telecopier, facsimile or
other electronic transmission (i.e., a “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart thereof. This Agreement may not be
amended or modified unless in writ- ing by all of the parties hereto, and no
condition herein (express or implied) may be waived un- less waived in writing
by each party whom the condition is meant to benefit. The section head- ings
herein are for the convenience of the parties only and shall not affect the
construction or in- terpretation of this Agreement.



--------------------------------------------------------------------------------



 
[purchaseagreementfor8kfi032.jpg]




--------------------------------------------------------------------------------



 
[purchaseagreementfor8kfi033.jpg]




--------------------------------------------------------------------------------



 
[purchaseagreementfor8kfi034.jpg]
Schedule I-1 SCHEDULE I Initial Purchasers Aggregate Principal Amount of
Securities to be Purchased Merrill Lynch, Pierce, Fenner & Smith
Incorporated..............................................................................
$ 105,000,000 RBC Capital Markets, LLC
...........................................................................
75,000,000 SunTrust Robinson Humphrey, Inc.
.............................................................. 60,000,000
Macquarie Capital (USA) Inc.
.......................................................................
45,000,000 Jefferies LLC
.................................................................................................
15,000,000 Total:
................................................................................................
$ 300,000,000



--------------------------------------------------------------------------------



 
[purchaseagreementfor8kfi035.jpg]
Schedule II-1 SCHEDULE II Guarantors 1. Bryton Acquisition Company, LLC, a
Delaware limited liability company 2. GAP Broadcasting Burlington License, LLC,
a Delaware limited liability company 3. GAP Broadcasting Burlington, LLC, a
Delaware limited liability company 4. GAP Broadcasting Midland-Odessa License,
LLC, a Delaware limited liability company 5. GAP Broadcasting Midland-Odessa,
LLC, a Delaware limited liability company 6. Lyla Acquisition Company, LLC, a
Delaware limited liability company (f/k/a Peak II Holding LLC) 7. Lyla
Intermediate Holding, LLC, a Delaware limited liability company (f/k/a Peak II
In- termediate Holding LLC) 8. Millennium Atlantic City II Holdco, LLC, a
Delaware limited liability company 9. Regent Licensee of Chico, Inc., a Delaware
corporation 10. Regent Licensee of Erie, Inc., a Delaware corporation 11. Regent
Licensee of Flagstaff, Inc., a Delaware corporation 12. Regent Licensee of
Kingman, Inc., a Delaware corporation 13. Regent Licensee of Lake Tahoe, Inc., a
Delaware corporation 14. Regent Licensee of Lexington, Inc., a Delaware
corporation 15. Regent Licensee of Palmdale, Inc., a Delaware corporation 16.
Regent Licensee of Redding, Inc., a Delaware corporation 17. Regent Licensee of
San Diego, Inc., a Delaware corporation 18. Regent Licensee of South Carolina,
Inc., a Delaware corporation 19. Regent Licensee of Watertown, Inc., a Delaware
corporation 20. Special Events Management, LLC, a Delaware limited liability
company 21. Townsquare Active Events, LLC, a Delaware limited liability company
22. Townsquare Beverage, LLC, a Delaware limited liability company 23.
Townsquare Commerce, LLC, a Delaware limited liability company (f/k/a Seize the
Deal, LLC) 24. Townsquare Experimental, LLC, a Delaware limited liability
company 25. Townsquare Expos, LLC, a Delaware limited liability company 26.
Townsquare Interactive, LLC, a Delaware limited liability company 27. Townsquare
Lifestyle Events, LLC, a Delaware limited liability company 28. Townsquare Live
Events Colorado, LLC, a Delaware limited liability company 29. Townsquare Live
Events International, LLC, a Delaware limited liability company 30. Townsquare
Live Events Minnesota, LLC, a Delaware limited liability company 31. Townsquare
Live Events Montana, LLC, a Delaware limited liability company 32. Townsquare
Live Events Texas, LLC, a Delaware limited liability company 33. Townsquare Live
Events, LLC, a Delaware limited liability company 34. Townsquare Live
Productions, LLC, a Delaware limited liability company 35. Townsquare Management
Company, LLC, a Delaware limited liability company 36. Townsquare Media 2010,
Inc., a Delaware corporation 37. Townsquare Media Abilene License, LLC, a
Delaware limited liability company 38. Townsquare Media Abilene, LLC, a Delaware
limited liability company



--------------------------------------------------------------------------------



 
[purchaseagreementfor8kfi036.jpg]
Exhibit II-2 39. Townsquare Media Acquisition III, LLC, a Delaware limited
liability company 40. Townsquare Media Acquisition IV, LLC, a Delaware limited
liability company 41. Townsquare Media Amarillo License, LLC, a Delaware limited
liability company 42. Townsquare Media Amarillo, LLC, a Delaware limited
liability company 43. Townsquare Media Atlantic City II License, LLC, a Delaware
limited liability company 44. Townsquare Media Atlantic City II, LLC, a Delaware
limited liability company 45. Townsquare Media Atlantic City III Holdco, LLC, a
Delaware limited liability company 46. Townsquare Media Atlantic City III
License, LLC, a Delaware limited liability company 47. Townsquare Media Atlantic
City III, LLC, a Delaware limited liability company 48. Townsquare Media
Atlantic City License, LLC, a Delaware limited liability company 49. Townsquare
Media Atlantic City, LLC, a Delaware limited liability company 50. Townsquare
Media Augusta Waterville License, LLC, a Delaware limited liability com- pany
51. Townsquare Media Augusta Waterville, LLC, a Delaware limited liability
company 52. Townsquare Media Bangor License, LLC, a Delaware limited liability
company 53. Townsquare Media Bangor, LLC, a Delaware limited liability company
54. Townsquare Media Battle Creek License LLC, a Delaware limited liability
company 55. Townsquare Media Battle Creek LLC, a Delaware limited liability
company 56. Townsquare Media Billings License, LLC, a Delaware limited liability
company 57. Townsquare Media Billings, LLC, a Delaware limited liability company
58. Townsquare Media Binghampton License, LLC, a Delaware limited liability
company 59. Townsquare Media Binghampton, LLC, a Delaware limited liability
company 60. Townsquare Media Bismarck License, LLC, a Delaware limited liability
company 61. Townsquare Media Bismarck, LLC, a Delaware limited liability company
62. Townsquare Media Boise License, LLC, a Delaware limited liability company
63. Townsquare Media Boise, LLC, a Delaware limited liability company (f/k/a/
Peak Broadcasting of Boise, LLC) 64. Townsquare Media Bozeman License, LLC, a
Delaware limited liability company 65. Townsquare Media Bozeman, LLC, a Delaware
limited liability company 66. Townsquare Media Broadcasting, LLC, a Delaware
limited liability company 67. Townsquare Media Casper License, LLC, a Delaware
limited liability company 68. Townsquare Media Casper, LLC, a Delaware limited
liability company 69. Townsquare Media Cedar Rapids License LLC, a Delaware
limited liability company 70. Townsquare Media Cedar Rapids LLC, a Delaware
limited liability company 71. Townsquare Media Cheyenne License, LLC, a Delaware
limited liability company 72. Townsquare Media Cheyenne, LLC, a Delaware limited
liability company 73. Townsquare Media Danbury License LLC, a Delaware limited
liability company 74. Townsquare Media Danbury LLC, a Delaware limited liability
company 75. Townsquare Media Dubuque License, LLC, a Delaware limited liability
company 76. Townsquare Media Dubuque, LLC, a Delaware limited liability company
77. Townsquare Media Duluth License, LLC, a Delaware limited liability company
78. Townsquare Media Duluth, LLC, a Delaware limited liability company 79.
Townsquare Media Faribault License LLC, a Delaware limited liability company 80.
Townsquare Media Faribault LLC, a Delaware limited liability company 81.
Townsquare Media Grand Junction License, LLC, a Delaware limited liability
company 82. Townsquare Media Grand Junction, LLC, a Delaware limited liability
company



--------------------------------------------------------------------------------



 
[purchaseagreementfor8kfi037.jpg]
Exhibit II-3 83. Townsquare Media Kalamazoo License LLC, a Delaware limited
liability company 84. Townsquare Media Kalamazoo LLC, a Delaware limited
liability company 85. Townsquare Media Killeen-Temple License, LLC, a Delaware
limited liability company 86. Townsquare Media Lake Charles License, LLC, a
Delaware limited liability company 87. Townsquare Media Lake Charles, LLC, a
Delaware limited liability company 88. Townsquare Media Lansing License LLC, a
Delaware limited liability company 89. Townsquare Media Lansing LLC, a Delaware
limited liability company 90. Townsquare Media Laramie License, LLC, a Delaware
limited liability company 91. Townsquare Media Laramie, LLC, a Delaware limited
liability company 92. Townsquare Media Lawton License, LLC, a Delaware limited
liability company 93. Townsquare Media Lawton, LLC, a Delaware limited liability
company 94. Townsquare Media Licensee of Albany and Lafayette, Inc., a Delaware
corporation 95. Townsquare Media Licensee of Peoria, Inc., a Delaware
corporation 96. Townsquare Media Licensee of St. Cloud, Inc., a Delaware
corporation 97. Townsquare Media Licensee of Utica/Rome, Inc., a Delaware
corporation 98. Townsquare Media Lubbock License, LLC, a Delaware limited
liability company 99. Townsquare Media Lubbock, LLC, a Delaware limited
liability company 100. Townsquare Media Lufkin License, LLC, a Delaware limited
liability company 101. Townsquare Media Lufkin, LLC, a Delaware limited
liability company 102. Townsquare Media Missoula License, LLC, a Delaware
limited liability company 103. Townsquare Media Missoula, LLC, a Delaware
limited liability company 104. Townsquare Media Monmouth-Ocean License, LLC, a
Delaware limited liability com- pany 105. Townsquare Media Monmouth-Ocean, LLC,
a Delaware limited liability company 106. Townsquare Media New Bedford License,
LLC, a Delaware limited liability company 107. Townsquare Media New Bedford,
LLC, a Delaware limited liability company 108. Townsquare Media Odessa-Midland
II License, LLC, a Delaware limited liability com- pany 109. Townsquare Media
Odessa-Midland II, LLC, a Delaware limited liability company 110. Townsquare
Media Odessa-Midland License, LLC, a Delaware limited liability compa- ny 111.
Townsquare Media Odessa-Midland, LLC, a Delaware limited liability company 112.
Townsquare Media of Albany and Lafayette, Inc., a Delaware corporation 113.
Townsquare Media of Albany, Inc., a Delaware corporation 114. Townsquare Media
of Buffalo, Inc., a Delaware corporation 115. Townsquare Media of El Paso, Inc.,
a Delaware corporation 116. Townsquare Media of Evansville/Owensboro, Inc., a
Delaware corporation 117. Townsquare Media of Flint, Inc., a Delaware
corporation 118. Townsquare Media of Ft. Collins and Grand Rapids, LLC, a
California limited liability company 119. Townsquare Media of Ft. Collins, Inc.,
a Delaware corporation 120. Townsquare Media of Grand Rapids, Inc., a Delaware
corporation 121. Townsquare Media of Killeen-Temple, Inc., a Delaware
corporation (f/k/a Townsquare Media of Bloomington, Inc.) 122. Townsquare Media
of Lafayette, LLC, a Delaware limited liability company 123. Townsquare Media of
Midwest, LLC, a Delaware limited liability company



--------------------------------------------------------------------------------



 
[purchaseagreementfor8kfi038.jpg]
Exhibit II-4 124. Townsquare Media of Presque Isle, Inc., a Delaware corporation
(f/k/a Townsquare Me- dia of Peoria, Inc.) 125. Townsquare Media of St. Cloud,
Inc., a Delaware corporation 126. Townsquare Media of Utica/Rome, Inc., a
Delaware corporation 127. Townsquare Media Oneonta License, LLC, a Delaware
limited liability company 128. Townsquare Media Oneonta, LLC, a Delaware limited
liability company 129. Townsquare Media Pocatello License, LLC, a Delaware
limited liability company 130. Townsquare Media Pocatello, LLC, a Delaware
limited liability company 131. Townsquare Media Portland License LLC, a Delaware
limited liability company 132. Townsquare Media Portland LLC, a Delaware limited
liability company 133. Townsquare Media Portsmouth License LLC, a Delaware
limited liability company 134. Townsquare Media Portsmouth LLC, a Delaware
limited liability company 135. Townsquare Media Poughkeepsie License, LLC, a
Delaware limited liability company 136. Townsquare Media Poughkeepsie, LLC, a
Delaware limited liability company (f/k/a Peak Broadcasting of Fresno, LLC) 137.
Townsquare Media Presque Isle License, LLC, a Delaware limited liability company
138. Townsquare Media Quad Cities License LLC, a Delaware limited liability
company 139. Townsquare Media Quad Cities LLC, a Delaware limited liability
company 140. Townsquare Media Quincy-Hannibal License, LLC, a Delaware limited
liability compa- ny 141. Townsquare Media Quincy-Hannibal, LLC, a Delaware
limited liability company 142. Townsquare Media Rochester License LLC, a
Delaware limited liability company 143. Townsquare Media Rochester LLC, a
Delaware limited liability company 144. Townsquare Media Rockford License LLC, a
Delaware limited liability company 145. Townsquare Media Rockford LLC, a
Delaware limited liability company 146. Townsquare Media San Angelo License,
LLC, a Delaware limited liability company 147. Townsquare Media San Angelo, LLC,
a Delaware limited liability company 148. Townsquare Media Sedalia License, LLC,
a Delaware limited liability company 149. Townsquare Media Sedalia, LLC, a
Delaware limited liability company 150. Townsquare Media Shelby License, LLC, a
Delaware limited liability company 151. Townsquare Media Shelby, LLC, a Delaware
limited liability company 152. Townsquare Media Shreveport License, LLC, a
Delaware limited liability company 153. Townsquare Media Shreveport, LLC, a
Delaware limited liability company 154. Townsquare Media Sioux Falls License,
LLC, a Delaware limited liability company 155. Townsquare Media Sioux Falls,
LLC, a Delaware limited liability company 156. Townsquare Media Texarkana
License, LLC, a Delaware limited liability company 157. Townsquare Media
Texarkana, LLC, a Delaware limited liability company 158. Townsquare Media
Trenton License, LLC, a Delaware limited liability company 159. Townsquare Media
Trenton, LLC, a Delaware limited liability company 160. Townsquare Media
Tri-Cities License, LLC, a Delaware limited liability company 161. Townsquare
Media Tri-Cities, LLC, a Delaware limited liability company 162. Townsquare
Media Tuscaloosa License, LLC, a Delaware limited liability company 163.
Townsquare Media Tuscaloosa, LLC, a Delaware limited liability company 164.
Townsquare Media Twin Falls License, LLC, a Delaware limited liability company
165. Townsquare Media Twin Falls, LLC, a Delaware limited liability company 166.
Townsquare Media Tyler License, LLC, a Delaware limited liability company



--------------------------------------------------------------------------------



 
[purchaseagreementfor8kfi039.jpg]
Exhibit II-5 167. Townsquare Media Tyler, LLC, a Delaware limited liability
company 168. Townsquare Media Victoria License, LLC, a Delaware limited
liability company 169. Townsquare Media Victoria, LLC, a Delaware limited
liability company 170. Townsquare Media Waterloo License LLC, a Delaware limited
liability company 171. Townsquare Media Waterloo LLC, a Delaware limited
liability company 172. Townsquare Media West Central Holdings, LLC, a Delaware
limited liability company 173. Townsquare Media West Central Intermediate
Holdings, LLC, a Delaware limited liabil- ity company 174. Townsquare Media West
Central Radio Broadcasting, LLC, a Delaware limited liability company 175.
Townsquare Media Wichita Falls License, LLC, a Delaware limited liability
company 176. Townsquare Media Wichita Falls, LLC, a Delaware limited liability
company 177. Townsquare Media Yakima License, LLC, a Delaware limited liability
company 178. Townsquare Media Yakima, LLC, a Delaware limited liability company
179. Townsquare MMN, LLC, a Delaware limited liability company 180. Townsquare
New Jersey Holdco, LLC, a Delaware limited liability company 181. Townsquare
Next, LLC, a Delaware limited liability company 182. Townsquare Radio Holdings,
LLC, a Delaware limited liability company 183. Townsquare Radio, Inc., a
Delaware corporation 184. Townsquare Radio, LLC, a Delaware limited liability
company 185. Zader Acquisition Company LLC, a Delaware limited liability company



--------------------------------------------------------------------------------



 
[purchaseagreementfor8kfi040.jpg]
Annex I-1 ANNEX I Resale Pursuant to Regulation S or Rule 144A. Each Initial
Purchaser understands that: Such Initial Purchaser agrees that it has not
offered or sold and will not offer or sell the Securities in the United States
or to, or for the benefit or account of, a U.S. Person (other than a
distributor), in each case, as defined in Rule 902 of Regulation S (i) as part
of its distribution at any time and (ii) otherwise until 40 days after the later
of the commencement of the offering of the Securities pursuant hereto and the
Closing Date, other than in accordance with Regulation S or another exemption
from the registration requirements of the Securities Act. Such Initial Pur-
chaser agrees that, during such 40-day restricted period, it will not cause any
advertisement with respect to the Securities (including any “tombstone”
advertisement) to be published in any news- paper or periodical or posted in any
public place and will not issue any circular relating to the Securities, except
such advertisements as are permitted by and include the statements required by
Regulation S. Such Initial Purchaser agrees that, at or prior to confirmation of
a sale of Securities by it to any distributor, dealer or person receiving a
selling concession, fee or other remuneration dur- ing the 40-day restricted
period referred to in Rule 903 of Regulation S, it will send to such dis-
tributor, dealer or person receiving a selling concession, fee or other
remuneration a confirmation or notice to substantially the following effect:
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in re- liance upon Regulation S and the Closing
Date, except in either case in accord- ance with Regulation S under the
Securities Act (or in accordance with Rule 144A under the Securities Act or to
accredited investors in transactions that are exempt from the registration
requirements of the Securities Act), and in con- nection with any subsequent
sale by you of the Securities covered hereby in reli- ance on Regulation S under
the Securities Act during the period referred to above to any distributor,
dealer or person receiving a selling concession, fee or other re- muneration,
you must deliver a notice to substantially the foregoing effect. Terms used
above have the meanings assigned to them in Regulation S under the Securi- ties
Act.” Such Initial Purchaser agrees that the Securities offered and sold in
reliance on Regulation S will be represented upon issuance by a global security
that may not be ex- changed for definitive securities until the expiration of
the 40-day restricted period re- ferred to in Rule 903 of Regulation S and only
upon certification of beneficial ownership of such Securities by non-U.S.
persons or U.S. persons who purchased such Securities in transactions that were
exempt from the registration requirements of the Securities Act.



--------------------------------------------------------------------------------



 